RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5783-13T1


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

C.E.L.,1

     Defendant-Appellant.
___________________________

              Argued October 19, 2017 – Decided August 31, 2018

              Before Judges Simonelli, Haas and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Indictment No.
              11-03-0672.

              Louis H. Miron, Designated Counsel, argued the
              cause for appellant (Joseph E. Krakora, Public
              Defender, attorney; Louis H. Miron, on the
              briefs).

              Annmarie Cozzi, Senior Assistant Prosecutor,
              argued the cause for respondent (Gurbir S.
              Grewal, Bergen County Prosecutor, attorney;
              Annmarie Cozzi, of counsel and on the brief).


1
   Because this matter involves the sexual assault of defendant's
minor daughter, we use initials to identify those individuals
involved in this matter pursuant to Rule 1:38-3(c)(9) and N.J.S.A.
2A:82-46.
PER CURIAM

     Following a jury trial, defendant C.E.L. was convicted of

first-degree aggravated sexual assault of a victim less than

thirteen years (his four-year-old daughter, C.L.), N.J.S.A. 2C:14-

2(a)(1) (count one); second-degree sexual assault of a victim less

than thirteen years old,      N.J.S.A. 2C:14-2(b) (count two); second-

degree sexual assault of a victim less than thirteen years old,

N.J.S.A. 2C:14-2(b) (count three); second-degree sexual assault

of a victim less than thirteen years old, N.J.S.A. 2C:14-2(b)

(count four); second-degree endangering the welfare of a child,

N.J.S.A.     2C:24-4(a)      (count    five);      third-degree       hindering

prosecution by preventing or obstructing the child victim from

providing testimony or information that might aid in his discovery

or apprehension or in the lodging of a charge against him, N.J.S.A.

2C:29-3(b)(3) (count six); fourth-degree endangering the welfare

of a child by possessing or viewing child pornography, N.J.S.A.

2C:24-4(b)(5)(b) (count seven); and fourth-degree tampering with

evidence by attempting to delete images of child pornography from

a   computer,   with   the    purpose       of   impairing   its     verity    or

availability in an official proceeding or investigation, N.J.S.A.

2C:28-6(1) (count eight).

     The trial judge denied defendant's post-trial motion for

judgment   of   acquittal    or   a   new   trial.    The    judge    sentenced

                                       2                                A-5783-13T1
defendant to a fifteen-year term of imprisonment on count one; a

consecutive term of seven years on count two; concurrent terms of

seven years on counts three, four, and five; a consecutive term

of three years on count six; a consecutive term of one year on

count seven; and a concurrent term of one year on count eight.

Megan's Law, parole supervision for life, and the No Early Release

Act (NERA), N.J.S.A. 2C:43-7.2, applied to various counts.              Thus,

defendant's    aggregate   sentence       was   twenty-six   years,   with    a

twenty-two-year period of parole ineligibility.

     On appeal, defendant raises the following contentions:

          I.     THE TRIAL COURT ERRED IN ADMITTING THE
                 [STATE v. MICHAELS, 136 N.J. 299 (1994)]
                 INTERVIEW INTO EVIDENCE AND PERMITTING
                 THE JURY TO REVIEW THE VIDEO RECORDING
                 FOUR   TIMES   DURING  THE   TRIAL   AND
                 DELIBERATIONS.

                 A.   The Recording of the Michaels
                      Interview Should Have Been Ruled
                      Inadmissible Based Upon the
                      Totality    of     Circumstances,
                      Particularly      Where     C.L.'s
                      Statements      Following      the
                      Suspicious   and     Inexplicable
                      "Blackout"       Period       Were
                      Materially      Different      and
                      Diametrically Opposed to Every
                      Other Statement Made by C.L.
                      Prior    To    and    After    the
                      "Blackout" Period.

                 B.   The Trial Court Should Not Have
                      Permitted the Jury to Review the
                      Michaels Interview Recording on
                      Four Separate Occasions During

                                      3                               A-5783-13T1
            the Trial and Deliberations in
            Violation of [State v. Burr, 195
            N.J. 119 (2008)] and its Progeny
            Because It Resulted in The
            Jury's Giving More Weight to
            C.L.'s Statements After the
            "Blackout" Period Than to C.L.'s
            Testimony During Trial.

II. THE TRIAL COURT ABUSED ITS DISCRETION
    WHEN IT RULED THAT [DEFENDANT] WOULD
    NOT BE PERMITTED TO USE THE AUDIO
    RECORDINGS MADE BY [DEFENDANT'S] WIFE,
    M.L., AT THE AUDREY HEPBURN CHILDREN'S
    HOUSE   AND   THE   EXCLUSION OF   THE
    RECORDINGS VIOLATED [DEFENDANT'S] DUE
    PROCESS RIGHTS AND HIS SIXTH AMENDMENT
    RIGHT TO CONFRONTATION.

III.    THE TRIAL COURT SHOULD HAVE GRANTED
       [DEFENDANT'S] MOTION FOR A MISTRIAL OR
       A CONTINUANCE UPON LEARNING THAT THE
       STATE DID NOT PRODUCE THE DISCOVERY
       CONCERNING [W.K.'s] CELL PHONE, WHICH
       CONTAINED    SIGNIFICANT    IMPEACHMENT
       INFORMATION     ABOUT    [W.K.]     AND
       EXCULPATORY EVIDENCE FOR [DEFENDANT],
       UNTIL DURING THE TRIAL.

IV.    THE TRIAL COURT ERRED IN FAILING TO
       INSTRUCT    THE   JURORS    FULLY   AND
       ADEQUATELY CONCERNING THEIR [AVOIDING]
       EXTRANEOUS INFORMATION FROM OUTSIDE OF
       THE COURTROOM AND IN FAILING TO VOIR
       DIRE THE JURORS UPON THEIR RETURNING TO
       THE COURTROOM FOR TRE TRIAL MORE THAN
       ONE MONTH AFTER THE JURY HAD BEEN
       SELECTED. [(Not raised below).]

V.     THE [TRIAL] COURT ABUSED ITS DISCRETION
       IN DENYING [DEFENDANT'S] MOTION [TO]
       SEVER THE SEXUAL ASSAULT COUNTS (ONE
       THROUGH SIX) FROM THE COUNTS RELATING
       TO THE CHILD PORNOGRAPHY (SEVEN AND
       EIGHT).

                        4                        A-5783-13T1
          VI. THE TRIAL COURT ERRED IN NOT GRANTING
              [DEFENDANT'S] MOTION TO DISMISS THE
              INDICTMENT BECAUSE THE STATE FAILED TO
              PRESENT MATERIAL EXCULPATORY EVIDENCE
              TO THE GRAND JURY.

          VII. THE TRIAL COURT ABUSED ITS DISCRETION
               IN DENYING [DEFENDANT'S] MOTION FOR
               JUDGMENT OF ACQUITTAL AND FOR A NEW
               TRIAL OR, ALTERNATIVELY, [DEFENDANT'S]
               CONVICTION SHOULD BE VACATED AND THIS
               COURT SHOULD ORDER A NEW TRIAL BASED
               UPON THE CUMULATIVE EFFECT OF THE TRIAL
               COURT'S ERRORS THROUGHOUT [DEFENDANT'S]
               PRE-TRIAL PROCEEDINGS AND THROUGHOUT
               HIS TRIAL.

        VIII.    THE TRIAL COURT ABUSED ITS DISCRETION IN
                 SENTENCING   [DEFENDANT]   TO   SUCH   A
                 DRACONIAN AND UNJUST SENTENCE BASED UPON
                 THE RECORD AND, THEREFORE, [DEFENDANT'S]
                 SENTENCE SHOULD BE VACATED.

We reject these contentions and affirm.

                                  I.

                Trial Testimony Relevant to the Issues
                           Raised On Appeal

     On October 6, 2010, C.L.'s nanny, W.K., was caring for C.L.

and her brother, E.L., while defendant and the children's mother,

M.L., attended a baseball game.    W.K. testified she began working

for the family in May or June 2010, but knew them for much longer

because her mother and cousin preceded her as the children's nanny.

That afternoon, the children had an after-school playdate at their

home with some friends.    The friends' father, J.M., stayed for the

playdate and looked after the children with W.K.         At some point

                                  5                            A-5783-13T1
C.L. defecated in her underpants, so W.K. took her upstairs to

shower. W.K. testified that C.L. frequently urinated and defecated

in her underpants, and she always had to be very gentle with C.L.

because she was unusually sensitive and never liked to be wiped

in her genital area.

     Before taking C.L. out of the shower, W.K. asked if anybody

had ever "touched her there [meaning the genital area] on the

playground or in school[.]"      W.K. had twice asked C.L. this

question in the past because of her concern about C.L.'s unusual

objections to being wiped, and C.L. said "no" each time.        This

time, however, C.L. hesitated and was silent for a few seconds.

Then, looking at her feet, she said "yes, Daddy does."

     W.K. froze and pretended not to hear what C.L. said because

it was so unexpected.   She told C.L. she was going to get her new

underwear and they would go back to play.        She then got C.L.

dressed and they went downstairs to rejoin the playdate.        W.K.

remained shocked and told J.M. what C.L. said.   J.M. suggested she

speak more with C.L., and expressed that maybe C.L. simply meant

her father sometimes wiped her too hard.

     Later that evening, W.K. took the children upstairs for E.L.'s

shower.    While E.L. showered, W.K. spoke to C.L. in her parents'

bedroom.    C.L. answered "no" when W.K. asked if she remembered

what she told W.K. earlier and if she meant that her daddy washed

                                 6                          A-5783-13T1
or wiped her.   W.K. then asked C.L. "when does that happen?," and

C.L. answered "usually, when nobody is home."       W.K. asked where

her mother and brother were, and C.L. said they were "out shopping

or something like that."    C.L. was behaving normally while she

spoke and at some point jumped off her parents' bed and began

walking around.

     W.K. then asked C.L. if she could tell her what her daddy

does.   C.L. climbed back on the bed and said "Daddy tell[s] me to

take the winky into my hands and go really, really, really,

fast[,]" moving her hands quickly up and down while making this

disclosure. "Winky" was C.L.'s word for penis.2       C.L. then came

close to W.K., as if she were going to whisper in her ear, and

said "I'll tell you something."       W.K. asked "what happened?" and

C.L. said "I don't know what's inside; and she pointed on the

private area; but, something white comes out."      C.L. then started

giggling and W.K. giggled with her.     C.L. then pointed to the left

side of her parents' bed, indicating it happened there.

     W.K. asked if there was anything else, and C.L. said "Daddy

puts medicine on his winky."    C.L. then started looking for the

medicine, which she found in a nightstand on her mother's side of

the bed.   She showed it to W.K., who saw it was a tube of KY


2
  The word is spelled winky or winkie, interchangeably, throughout
the record, and sometimes the word "weenie" is used instead.

                                  7                           A-5783-13T1
lubricant.     While C.L. made these statements she was acting

normally, no differently than if she were telling her something

that happened at school.         W.K. then asked if there was anything

else, and C.L. took W.K. by the hand and led her to the doorway

of her bedroom. C.L. pointed to her bed and said that "last Sunday

she took winky to her mouth.        And she went ill."

     W.K. brought C.L. back to her parents' bedroom, sat on their

bed, and told C.L. "you know that Daddy's not supposed to do this."

C.L. responded "yes, Daddy told me that it was wrong" and she

"should not say anything to Mommy.            Because she would throw me and

Daddy out of the house."         C.L. got quiet for a second, and then

said to W.K., "But you won't; right?," to which W.K. answered "no;

of course not."

     At this point, E.L. exited the shower and W.K. put C.L. in

the shower.    W.K. put the children to bed after they showered and

were in their pajamas.          W.K. then spoke to J.M., who testified

that W.K. seemed "upset" and "shaken" by what C.L. told her.                     He

advised her to act as normally as possible when the children's

parents came home, explaining he did not want them to coach C.L.

or tell her not to repeat what she told W.K.                W.K. followed J.M.'s

advice and did not speak with M.L. about what C.L. told her,

explaining    she   did   not    think       M.L.   would    believe   C.L.   over

defendant.

                                         8                                A-5783-13T1
       After leaving defendant's home that night, W.K. went to J.M.'s

home and he gave her a cassette recorder to document what C.L.

said.    However, W.K. never recorded or wrote down anything.     J.M.

also told W.K. that he would speak with a friend of his who was a

police officer to ask for advice.

       The next day, W.K. returned to defendant's home to work.

After dropping E.L. off at school, she allowed C.L. to play at the

playground.    She then took C.L. to her mother's house and then to

a nearby park.     W.K. did not speak to C.L. about anything they

discussed the previous day, but spoke with her mother about the

situation.

       Meanwhile, that morning J.M. went to the police and told

Sergeant Daniel Kellogg what occurred the previous day, including

C.L.'s disclosures of sexual abuse.     He did not identify W.K. or

C.L. by name because he was friendly with defendant and his family,

and W.K. was frightened to speak with the police.       Kellogg told

J.M. he had to speak with the child and her nanny immediately.       He

also advised J.M. not to use the tape recorder, and asked him to

contact the nanny and encourage her to contact him, which J.M.

did.

       Kellogg then contacted the Bergen County Prosecutor's Office

(BCPO) regarding how to proceed.      He was advised to identify the

child and have her brought to the Audrey Hepburn Children's House

                                  9                           A-5783-13T1
(AHCH) to be interviewed.3

       Kellogg subsequently received a call from W.K. She identified

herself as the nanny J.M. spoke to him about, and told Kellogg

what C.L. had told her.      Kellogg asked to meet with her so that

the BCPO could conduct an investigation; however, she would not

reveal her identity or agree to meet. She testified she was scared

to put the children through an investigation or have them taken

away from their parents when she "didn't know if it was even true."

       Kellogg gave W.K.'s cell phone number to the BCPO, which

provided him with her name and home address. Kellogg then searched

for W.K. in the Police Department's in-house record management

system and discovered she had been involved in a minor motor

vehicle accident eight days earlier, with E.L. and C.L. in the

vehicle.

       Kellogg called W.K. and told her he knew her name and address,

knew the family she worked for, and needed to speak with her that

day.   Kellogg also contacted M.L. and told her to meet him at the

AHCH in connection with an investigation of child abuse or neglect.

After hearing that M.L. was going to the AHCH, W.K. agreed to meet

with the police.    She told C.L. only that they "were going to meet


3
   The AHCH is a regional diagnostic center where investigators
conduct forensic interviews of children related to alleged sexual
and physical abuse, and where the children can be seen by doctors
and psychologists.

                                 10                           A-5783-13T1
up with Mommy."

     M.L. called defendant after she spoke with Kellogg.    Between

1:19 p.m. and 5:42 p.m., she and defendant exchanged eight phone

calls and two text messages.       However, defendant testified to

knowing only that M.L. would be meeting with the police with

respect to W.K. and C.L.    He also testified he believed W.K. may

have done something wrong and said he and M.L. discussed possibly

hiring a new babysitter and that he would have to pick up E.L.

after school.    Defendant denied knowing or suspecting he was under

investigation.     When presented with evidence he was in contact

with three attorneys that afternoon, while he claimed he was with

E.L. at Dunkin' Donuts and a toy store, he denied any recollection

of those calls.

     Detectives Cora Taylor and Barbara Stio from the BCPO's sex

crimes unit were assigned to investigate C.L.'s allegations of

sexual abuse.     Taylor worked at the BCPO for fourteen years,

including eight years in the sex crimes and child abuse unit,

where she was trained in how to conduct forensic interviews of

children.   She conducted over 100 interviews of young children.

     Stio worked as a law enforcement officer for twenty-five

years, the first thirteen with the Bergen County Sheriff's Office,

and the last twelve with the BCPO.       She worked on sex crimes

investigations for seven years, was trained in conducting forensic

                                 11                          A-5783-13T1
interviews of children, and conducted over 400 interviews.

       When Taylor and Stio arrived at the AHCH, they first spoke

with    Kellogg,    Detective    Mike    Musto   from    the   Wyckoff    Police

Department, and Olivia Troche from the New Jersey Division of

Youth and Family Services (Division),4 and explained                     how the

investigation would proceed.          The officers and Troche next briefly

met with W.K., with Stio questioning her, in order to discover the

nature of the allegations she heard from C.L.               From this meeting,

Taylor understood "there was touching of the private parts."

       After meeting with W.K., the group spoke with M.L.                    Stio

testified that M.L. was advised "why we were there and that a

forensic interview was about to take place of her daughter to find

out what the nature of the allegations truly were."               M.L. was also

advised   that     defendant    was   the    suspected   perpetrator.        M.L.

remained in the waiting room with W.K. while C.L. was interviewed.

They did not discuss what C.L. told W.K.

       Taylor conducted the forensic interview of C.L. while Stio

watched by closed circuit television from an observation room,

along with Troche, Kellogg, and Musto.           Taylor's interview of C.L.

was    videotaped    and   transcribed,      except   for    an   approximately

twenty-minute portion that was not taped because the recording


4
  The Division is presently known as the New Jersey Division of
Child Protection and Permanency.

                                        12                               A-5783-13T1
equipment malfunctioned.       The malfunction was resolved and the

videotaping resumed.     Taylor was not advised of the malfunction

until after the interview concluded.

      Because it is protocol to interview a child only one time,

start to finish, Taylor's interview of C.L. continued during the

break in recording.     The observers could not watch the interview

during that time period, but could hear it.       Therefore, that part

of   the   unrecorded    interview     was   memorialized     in     Stio's

contemporaneous notes and officers' reports.

      Taylor testified she used the rapport, anatomy, touch, abuse

scenario, and closure (RATAC) format during the interview.            RATAC

is "a protocol that's used to elicit information from a child in

a credible and reliable way."     Interviewers using this format are

trained to pose open-ended, free recall questions, and not leading

or suggestive questions, so the child has the opportunity to give

a    narrative.     However,     interviewers    may   pose        "[f]ocus

questions[,]" once the child has described some type of abuse, in

order to obtain additional information and discover whether any

abuse actually occurred.    Interviewers also must take into account

the age and cognitive ability of the child.

      During the rapport stage, the interviewer tries to make the

child comfortable and establish communication.      During the anatomy

stage, the interviewer finds out what terms the child uses to

                                  13                                A-5783-13T1
identify his or her body parts, so those terms may be used during

the interview.      During the touch stage, the interviewer explores

the child's understanding of touches and what touches the child

likes or does not like.       During the abuse scenario stage, the

interviewer explores whether any kind of abuse occurred.         Finally,

in the closure phase, the interviewer closes the interview and

establishes a safety plan for the child, so the child knows he or

she has someone to tell if anything were to happen again.

     During the touch stage of C.L.'s interview, she responded

"no" when Taylor asked whether anyone had touched her "peepka"

(C.L.'s word for vagina) in a way she did not like.                 Taylor

proceeded with the interview nonetheless because the RATAC format

provides a process of inquiry, and she knew that "disclosure is a

process."

     Soon   after    this   question     and   response,   the   recording

equipment   malfunctioned,    but   the   interview   continued.       Stio

testified that Taylor's tone of voice remained the same during the

break in recording, Taylor never cajoled C.L., showered her with

praise, or offered her rewards, and C.L. made no requests to

terminate the interview.

     Stio and Taylor testified that during the break in recording,

Taylor moved from questioning C.L. about body parts to questioning

her about who assisted her in cleaning her body.           C.L. said her

                                    14                             A-5783-13T1
mother was her primary caretaker, with her nanny also assisting,

and her father cleaned her only when her mother was not home. Stio

testified that C.L. said that her mother sometimes touched her

peepka in order to apply a special ointment when she had accidents

or when her peepka burned.    However, her father did not do this;

her mother did all the work. C.L. also said there were two special

ointments.

     Taylor next spoke with C.L. about boys' body parts, and C.L.

stated she had seen her brother's winky but never touched it.

Taylor next asked C.L. if she knew why she was there, and C.L.

said that W.K. drove her and she was there because she needed her

mommy's help.    Taylor then asked C.L. about her conversation with

W.K. the day before, about whether anyone had touched her "dupee"

(C.L.'s word for butt) or peepka, and C.L. responded that she had

talked to W.K. about touches and "yucky things."   Taylor told C.L.

that W.K. shared with her what C.L. told W.K., but did not tell

C.L. what W.K. said.

     C.L. then told Taylor that her mother uses a special ointment

that is white when she has accidents, or because her peepka burns,

and her father sometimes uses ointment because he "just wants to."

She then disclosed that her father sometimes puts his finger into

her peepka.     Taylor asked C.L. where these things happened, and

what people were wearing.    C.L. responded that it happened in her

                                 15                         A-5783-13T1
father's bedroom, on his bed, her father was wearing no clothing,

so she could see his winky and dupee, and they were watching

Princess Dora on television.   She also said she lay down on the

bed, her father told her to open the winky ointment, and he touched

his winky and also touched her peepka with his finger.   According

to Taylor, C.L. also described straddling her father's body and

rubbing winky ointment on his winky.

     Taylor asked C.L. if her father ever asked her to do anything

funny to his winky, and C.L. said sometimes "white stuff" comes

out of "the little hole."    Taylor asked what was going on, and

C.L. said her father sometimes touched his winky while putting his

finger in her peepka.   However, C.L. said her father's winky had

never touched her peepka or dupee.

     At this point, the recording resumed.     C.L. said that her

father sometimes "touches wrong" by touching his winky while

putting his finger in her peepka, and that while he was doing that

he is also "texting and watching tv" with her.      She said that

"white stuff" comes out of his winky, after which he walks to the

bathroom and washes off.

     Taylor asked C.L. if her father ever used anything on his

winky, and C.L. responded that he used a special winky ointment

that was in one of his drawers, like she showed her nanny.    Taylor

asked C.L. to describe the bottle of ointment, and she said "it

                               16                            A-5783-13T1
has the spell on it[,]" but she did not know how to spell it.

Stio understood C.L. to be saying that the bottle had letters on

it, causing her to jot down a question in her notes as to whether

C.L. was referring to KY lubricant.               Taylor asked C.L. how she

felt about this, and C.L. responded that "[a]fter it makes me feel

lame, dumb."    She also said it made her feel "[b]ad[,]" "[b]ecause

it's private" and "a bad occasion."

     Taylor asked C.L. if her father ever talked to her about

whether she should tell somebody about what he was doing with her.

She responded that her father said to her "please, please, [C.L.]

don't say no."        C.L. also said he made her promise not tell

anybody.

     Taylor then asked C.L. if her father had ever asked her to

touch his winky, and C.L. initially said "no," looking away from

Taylor as she said it.        However, after Taylor said "Remember, what

I told you, everything that we talk about in here is the truth[,]"

C.L. changed her answer and said "sometimes he tells me to touch

it." Taylor denied she was chiding C.L., or suggesting that her

answer was untruthful.        She testified she made this remark about

truthfulness in the context of C.L.'s demeanor in turning away

from her and backing into a corner.

     Taylor    then   asked    C.L.   to   tell    her   about   it,   and   C.L.

responded that her father would put the special ointment on her

                                      17                                A-5783-13T1
hand, and at his request she would put the ointment on his winky

and just above his winky and then get on top of him.    Taylor next

asked C.L. if her father's winky had ever touched her peepka and

she said "For that - - no."   C.L. responded "no" when Taylor asked

if her father's winky had ever touched her dupee or her butt, or

if her peepka ever got on her father's weenie.

     Using anatomically correct dolls, Taylor then went through

C.L.'s statement about what her father did with her.    Just before

using the anatomical dolls, however, C.L. asked Taylor if she

could tell her mother something.      Taylor answered no, but added

that they were going to talk to her mother after they were done.

C.L. asked when they would be done, and Taylor said in a few

minutes. Taylor also asked C.L. if there was any reason she needed

to talk to her mother at that moment, and C.L. said no.

     Using the anatomically correct dolls, C.L. took off all of

their clothing, explaining that this was what she and her daddy

did while her mother and brother were not home.   She said that "we

both stand up before we do it and then we give kisses."    She then

explained how her daddy lay down on the bed and she sat on top of

him, he touched his weenie, she put her hands on his weenie, and

his weenie touched her peepka.

     In response to Taylor's questions, C.L. said it hurt when her

father put his hand in her peepka, and that his hand was not wet,

                                 18                         A-5783-13T1
but his weenie was.   She also described going to the bathroom with

her father and watching him pee on the potty.    Taylor asked C.L.

how all of this made her feel, and C.L. said it made her feel

"disgusted[.]"    She also said she never told her father how it

made her feel.

       Taylor asked C.L. when was the last time she and her father

had lay down and he put his finger in her peepka, and she said

yesterday morning, while her mother was at work and her brother

was at school and before the nanny arrived.   Taylor testified that

in asking this question she understood that four and five-year-

old children are generally unable to answer questions about timing

of their abuse.   Moreover, C.L. said these incidents happened more

than once.

       Taylor then asked C.L. if her father ever said what would

happen to her if she told somebody, and C.L. responded that he

told her she would "get in trouble" and "Get kicked by . . . mom."

C.L. said she believed this would happen because her father said

it, and she said she loved her father, mother, brother, W.K., and

grandmother.

       Finally, Taylor asked if everything C.L. had told her about

what she did with her father was the truth, and C.L. responded it

was.   Taylor asked C.L. if there was anybody she could tell if she

was being touched in a way she did not like, and C.L. responded

                                19                          A-5783-13T1
she could tell Taylor.      Taylor asked C.L. if she could talk to her

mom, and C.L. said no, because her mom would be upset because it

was not a proper thing to do.

     Taylor asked if C.L. ever told her nanny about this, and C.L.

said she did yesterday.          Taylor then told C.L. that she did not

do anything wrong, and she did a good thing by talking and telling

someone.     She also told C.L. she could always speak with the

police, a teacher, or her mother, and assured her that her mother

would not be upset.

     Cross-examined about the length of the interview, which was

eighty-three minutes, between 3:12 and 4:35 p.m., Taylor and Stio

conceded that the guidelines suggested interviewing four-year-old

children for only twenty-five minutes.           However, they also said

the guideline was not absolute, and their practice was to continue

interviews    for    as   long    as   the   children   were   engaging    in

conversation.       In this regard, Taylor testified that throughout

the interview C.L. "was very engaged" and never lost interest.

     After the interview concluded, Taylor, Stio, Kellogg, Musto,

and Troche spoke with M.L. and advised her of C.L.'s disclosures.

According to Stio, M.L. cried, was unable to speak, and broke out

in hives.    When she got her emotions under control and was able

to speak, she said she did not understand how this could have

happened in her home.

                                       20                           A-5783-13T1
       M.L. consented to C.L. being physically examined. No injuries

or evidence of trauma were found during the examination.              A small

amount of fecal matter was found around C.L.'s anus, and she had

some mild redness in her genital area.             However, the doctor who

examined her, Dr. Julia De Bellis, opined that the presence of

fecal matter was merely indicative of poor hygiene, which was

common in young children, and the genital redness was a nonspecific

finding, meaning there could be many explanations for it.

       De Bellis further opined that the absence of physical trauma

neither confirmed nor denied the validity of C.L.'s allegations

of abuse.     She stated the child's genitalia could appear normal

even   if   there   had   been   some    degree   of   penetration,   and   any

superficial injuries could heal quickly without a scar or any

deformity.    She testified that in the majority of cases she has

worked on involving alleged digital penetration of a child's

vagina, she found no physical injury.             She also stated that the

use of lubricant would decrease the likelihood of injury.

       At 5:40 that evening, Taylor and Musto took a statement from

W.K.    Meanwhile, Stio and Kellogg went to defendant's home in an

attempt to locate him.      Stio testified they arrived at defendant's

home at approximately 6:00 p.m., defendant answered the door, and

she advised him they had to speak with him in reference to his

daughter being interviewed at the AHCH.            Defendant and E.L. then

                                        21                            A-5783-13T1
left with the officers, who first transported E.L. to the AHCH to

be with M.L. and then transported defendant to the BCPO, where

they placed him under arrest.

     W.K. drove C.L. home, while M.L. drove with E.L.     When they

arrived home, W.K. told M.L. to give her a call if she needed

anything.    The next day M.L. texted W.K. and asked her to take the

children out of the house, which W.K. did, taking them to J.M.'s

house to play.    W.K. worked for the family for another three or

four days, after which she never saw C.L. again.          She never

discussed with M.L. what had happened.

     At approximately 8:30 p.m. on October 7, 2010, Stio returned

to defendant's home along with another detective.      M.L. allowed

the officers into the home and consented to their searching the

home for the two ointments C.L. discussed during her interview.

In a nightstand in defendant's bedroom, they found a bottle of KY

lubricant.    M.L. also gave them the ointment she used on C.L.   The

following day, Stio returned to defendant's home with a search

warrant and retrieved a desktop computer and a laptop computer.

     Yanal Bachok, a computer forensic analyst in the BCPO's

computer crimes unit, testified as the State's expert in computer

forensics.   He testified that he reviewed hard drives from the two

computers seized from defendant's home, and on his first preview

found no child pornography in the "allocated" space.   He explained

                                 22                          A-5783-13T1
that information in "allocated" space has not been deleted by the

user,    whereas   information       in   "unallocated"     space   consists    of

deleted     information.        He    further      explained    that   although

information in unallocated space has been deleted, it has not been

erased.      Rather, the deleted information remains in the hard

drive's unallocated space until it has been overwritten, even

though the user cannot see it anymore.

       Bachok testified he found no user data or personal information

in    the   allocated   space   on    the      laptop   computer,   meaning    "no

pictures, no documents, no audio, like songs or video.                  Nothing

that would indicate that this computer has been used practically

at all[,]" which he said was "an unusual condition. . . ."                      To

Bachok, this computer looked as though it had just arrived from

the manufacturer because "[t]here was nothing except the operating

system."5     He therefore suspected the hard drive "must have gone

through a process called system recovery[,]" which restores the

hard drive "back to the factory image."

       Bachok verified his suspicion by starting up the laptop

computer after imaging the hard drive and replacing it into the

laptop.      When he turned the computer on with the hard drive

replaced, and was able to crack the password ("Nurse"), he received



5
    Defendant testified that he purchased the laptop in 2008.

                                          23                             A-5783-13T1
a message on the screen stating "Preparing your desktop," which

indicated the system restore was in its final stages and the laptop

was being prepared for an initial use.    He testified that someone

has to affirmatively access the computer and initiate the system

restore process, and it appeared the system restore was initiated

at 5:52 p.m. on October 7, 2010, i.e., just ten minutes after

defendant's last phone call to M.L. and shortly before Stio arrived

at his home at 6:00 p.m.   Defendant denied he initiated the system

restore.     He testified that E.L. was using the laptop computer

when the officers arrived, which he claimed was only a minute or

two after his last phone call to M.L.

     Bachok testified that when the system restore process occurs,

the hard drive is restored to the factory image, and all of the

allocated information is erased.      However, this "doesn't mean

gone"; rather, the information "moves to the unallocated space."

     Bachok next performed a review of unallocated space on the

two computer hard drives, using a special forensic program called

NCASE.     In particular, he looked for images (jpeg and gif), and

"keywords" that relate to child pornography.     He explained that

finding a keyword on the computer means the word is in the

computer's memory because the keyword had been "searched or looked

for or existed as part of like an internet history or a document

or it could be even a dictionary word."

                                 24                         A-5783-13T1
     In unallocated space on the laptop computer hard drive, Bachok

found "hits" for the keywords "Lolita," "Preteen, "PTHC," which

stands for Preteen Hardcore, "R@ygold," and "Underage."    He also

found hits for "Jenny Lays With Dog," "Asian Street Meat," "Dasha-

Models," "Indexlolita," "Little Caprice," "Littleliana," "Little

Virgins," "Nymphets," and "Teenburg."   He found 152 "hits" for the

keyword "Limewire," explaining that Limewire "is a peer-to-peer

program for file sharing between computers" that is often used for

sharing illegal content, such as child pornography.   He also found

numerous images of suspected child pornography, as well as images

of defendant and his family, and "website banners" that included

key words related to child pornography.   The images were shown to

the jury, with the child pornography separated from the family

photos.   Because of the system restore, however, Bachok was unable

to recover the internet history for these items, the dates and

times when the files were downloaded or viewed, where the photos

were downloaded from, or the user profile associated with the

files.

     Regarding the desktop computer hard drive, Bachok testified

that "[i]t looked like the computer has been used almost every day

since it was purchased[,]" because there was "[a] lot of user

information, whether it's pictures, documents, MP3 files, like

audio, songs, videos and things like that[,]" in both the allocated

                                25                          A-5783-13T1
and unallocated space.          He found no child pornography images on

the   desktop,   but    found    many   "hits"   for   keywords,    mostly      in

unallocated space, including "Lolita" (4341 hits), "preteens" (320

hits), "PTHC" (14 hits), "Underage" (58 hits), "Teenburg" (27

hits), "Nymphets" (103 hits), and "Index Lolita" (68 hits).                     He

also found 152 hits for "Limewire."

      Finally, Bachok testified he found the program "Cyberscrub"

installed on the desktop computer, and explained that Cyberscrub

is advertised as a program that deletes your internet history.                  He

further stated he found 10,089 hits for Cyberscrub on the laptop

computer, indicating that Cyberscrub had also been installed on

this computer, although it was removed to unallocated space during

the system restore.

                                C.L.'s Recantations

      Defendant retained a private investigator, Lisa Reed, to

interview   C.L.       Reed   had   prior    experience   working   as    a   law

enforcement officer in a sex crimes unit and was trained in

interviewing children.          She stated that four-year-old children

generally have an eight-minute attention span, but also admitted

"[y]ou interview them until you realize you've lost them or until

you have no other questions."

      Reed interviewed C.L. on November 30, 2010, with the interview

lasting twenty-three minutes, between 2:29 and 2:52 p.m.                         A

                                        26                               A-5783-13T1
videotape of that interview was shown to the jury.        During the

interview, C.L. mentioned that her brother saw her father in

handcuffs.   When asked why he was in handcuffs, C.L. responded

that "somebody thought that daddy did a bad thing. . . . Like me

and my dad, like did something."      When asked "What'd you do?[,]"

C.L. responded she had taken her clothes off in her parents' bed,

with her father in it, but he had not asked her to do it, and he

was wearing clothes at the time.     Reed asked C.L. if she told "the

ladies something that made them arrest your daddy?[,]" and C.L.

responded she did not know "if he really got arrested."

     Thereafter, in response to direct questions (e.g., "Did daddy

ever touch your ah, peepka when you were laying in bed, in, in his

bed?" and "Did you ever touch daddy's weenie?"), C.L. denied her

father ever touched her peepka or put his finger in it, that she

had ever seen or touched his winky/weenie, or seen anything come

out of his winky, or that she sat on top of her father when she

had no clothes on.   She also denied ever telling anyone that any

of those things happened.    She said her father would clean her

peepka in the shower, but he was wearing a bathing suit when he

did so.   C.L. also claimed that W.K. pulled down E.L.'s underwear

in front of his friends, in order to embarrass him, but stated she

never saw this happen, and her brother would tell Reed about it.

     At trial, C.L. denied she told W.K. about things that happened

                                27                            A-5783-13T1
between her and her father.    She also repeated what she told Reed

about W.K. pulling down her brother's pants in order to embarrass

him, adding that W.K. also hung her brother upside down.     She also

said she told her mother about this event, after which W.K. was

no longer her babysitter.6

       C.L. testified that she spoke to Taylor and told Taylor her

father "didn't do anything."   She denied that anybody ever touched

her private parts, and said her father only did so in order to

apply a Neosporin-type ointment.      She also denied her father ever

made her touch his winkie, touched her peepka, or touched his

winkie to her body.     She said she only told Taylor these things

happened because W.K. told her to, which was the same reason she

told Taylor that she and her father lay on the bed with no clothes

on.    She testified that she told Taylor only what W.K. told her

to say, which was "[t]hat my dad touched me in a place that I

wouldn't want to get touched[,]" and that she touched him.

       C.L. claimed that W.K. pulled her into the mudroom, told her

"to tell that my dad touched me in a place that I don't like to

get touched[,]" and when she resisted W.K. told her "well, then

you won't like what's going to happen."       She did not know what

W.K. was planning to do to her, but said W.K. had threatened to



6
    W.K. denied ever doing this to E.L.

                                 28                           A-5783-13T1
stuff cheese down her brother's throat, and "[s]he would make me

and my brother clean, top to bottom, the house."

     When questioned whether she ever talked to Taylor about

"winkie ointment," C.L. admitted she had and explained that "one

night I walked in and he -- my dad screamed at me, and then I went

back to my room.   I cried, and then nothing happened after that."

When questioned further, she said that when she walked into her

parents' bedroom in the middle of the night, her father was lying

on his side on his bed, wearing only a t-shirt and watching a

movie on his laptop computer, and she saw him putting ointment on

his winkie, which she described as appearing "like silk and gooey

kind of."   However, she immediately contradicted herself by saying

she never saw him put the ointment on his body and that the

ointment container was merely lying behind him on the bed.

     C.L. testified she told her mother about this incident, and

the incident in which W.K. pulled her into the mudroom and told

her what to say, and also told her therapists about both incidents.

She said she was sad that her father could not be home and she

could not see him.   She said that she loved her father and "he's

a good dad[,]" and she wanted him to come home.      She also knew

that her mother wanted her father home because it was hard to be

a single mom of two kids, and she knew that her grandfather

(defendant's father), who lived with her, also wanted defendant

                                29                           A-5783-13T1
to come home.

     C.L. testified her mother told her they would "try to get him

home together[,]" but also that she was "the main part of this,

and you're the one that will help get him home."     Based on what

her mother told her, C.L. believed her father would "be home soon,"

after her therapy was finished and they had a final court date,

"like we are right now."   Asked how she felt to be the main part

of this, she responded, "Well, I feel really confident in myself

because I know I can make my dad come home . . . [b]y telling the

truth and not telling a lie to anybody."   She said she was in the

courtroom "to get my daddy home[,]" and believed the jurors were

there "to make the decisions if my daddy can come home."

     On cross-examination she responded "Yes" when asked: "Would

you say anything you could, no matter whether it was true or not,

to get your daddy to come home?"     Following up, defense counsel

asked if she "would lie to us to get your daddy to come home?[,]"

and she responded "No."    Thereafter, on redirect, she expressed

her belief that because she testified her father had not touched

her peepka and she had never touched his winkie, "[h]e's going to

come home."   When asked what she thought would happen if she said

that her father touched her peepka, or he had her touch his winkie,

she responded "[h]e's not going to come home[,]" and that would

make her feel sad.

                                30                          A-5783-13T1
                           The Defense

     Defendant testified and denied committing the acts alleged

in the indictment and any of the acts alleged in C.L.'s statement

to Taylor.   He testified to the incident C.L. spoke of at trial,

where C.L. walked in on him while he was masturbating in his

bedroom, and to the incident C.L. spoke of with Reed, that is, his

getting into the shower with C.L. while wearing shorts, in order

to clean her up after toileting accidents.

     Defendant presented character witnesses, who testified he had

a reputation for truthfulness.    Defendant also contested whether

C.L. had ever been sexually abused.      As to those issues, C.L.'s

pediatrician, Dr. Kimberly Kinney, testified she reviewed C.L.'s

medical records and found no evidence she suffered any trauma from

sexual abuse.

     Defendant also contested the validity of C.L.'s disclosures

to W.K. by attacking W.K.'s credibility and claiming she influenced

the child to accuse him of abuse.     He also attacked the validity

of C.L.'s statements to Taylor based upon the length of the

interview, the nature of Taylor's questioning, and the gap in the

recording.

     Dr. Phillip W. Esplin, an expert in forensic psychology,

testified about the validity of C.L.'s statements to W.K.    Esplin

testified that children between three and six years old "have

                                 31                         A-5783-13T1
difficulty sorting out the origin of their belief . . . [s]o that

they can become confused in terms of what they may have heard from

somebody or what they may have overheard as opposed to what comes

from their direct experience."      They are also socialized to

acquiesce and defer to adults, so they tend to answer a question

even if they do not know the answer, and to change their answer

if their initial answer is not accepted.

     Esplin opined one must be wary that an adult might have

influenced the child either by questioning the child, or having

the child overhear the adult's conversations, including negative

statements about the suspected perpetrator, or having the child

observe the adult's demeanor, attitude, or concern, because "all

those factors can influence what the child may say during that

forensic interview."   Esplin also opined that when questioning

such young children, the interviewer must be careful that the

child comprehends the basic rules of the interview (e.g., "If I

ask you a question and you don't know the answer, don't guess."),

and the interviewer should exercise caution when using option-

posing questions (e.g., "were your clothes on, or off, or something

else?"), because such questions "are very difficult for that age

group to understand[,]" so sometimes the child will "just begin

to guess and choose one of the alternatives."

     Esplin testified that when interviewing children, the focus

                               32                           A-5783-13T1
should   be   on    "invitational    questions"       (e.g.,    "tell    me     what

happened[.]").        He stated that leading questions, also referred

to as "tag questions," are permissible; however, they should not

be the "focus" of the interview, and generally they should not be

posed until later on in the interview, if necessary.

     Esplin    further     testified    that    the   recommended        time    for

interviewing children between three and five years old is between

fifteen and twenty-five minutes.             If the interview exceeds this

time-frame "[t]he risk is that the child may reach a point where

they decide that they're going to tell you what you want to hear

so they can get out of there."              They will also lose focus, pay

less attention, and sometimes give confusing answers.                   He stated

that anyone interviewing a child should keep track of the time,

and also observe whether the child is showing signs of fatigue.

     Esplin        acknowledged,     however,     there        are   individual

differences between children, so each situation must be evaluated

on a case-by-case basis.      While he believed that forty minutes was

the outside limit for an interview of a child between three and

five years old, he conceded an interview of that length could

continue, after a break, if the interview was productive.

     Regarding breaks generally, Esplin opined that ideally an

interview     would    continue    uninterrupted.       However,     a    child's

request for a break should be respected.               Esplin said it was a

                                       33                                  A-5783-13T1
judgment call as to whether a break should be taken in the event

of a malfunction of the recording equipment, as there were numerous

factors to consider, including the safety of the child and whether

the malfunction occurred at a critical time.

     Finally, Esplin testified with respect to the use of dolls

in child interviews that on the one hand "there's some information

that the use of the dolls increases some detail."         "At the same

time, it increases the frequency of errors."        Also, with school

age children, age six and up, the use of dolls tends "to lessen

the amount of verbal memories you receive."       Ultimately, he said

there have "been no studies to demonstrate that the use [of dolls]

increases the yield of reliable information about what may have

happened."   Thus, he would not use dolls, or diagrams, unless he

had "exhausted every other avenue of getting verbal memories."

     Defendant   blamed   his   father-in-law,   K.W.   for   the     child

pornography found on his laptop computer.7        Both defendant and

K.W. testified that on two occasions when K.W. visited defendant's

home, in 2003 and 2008, defendant discovered K.W. was using his

computers to view child pornography and angrily confronted K.W.

about it.    On both occasions defendant limited K.W.'s access to


7
   Bachok testified that K.W.'s last name had 285 hits on the
desktop computer, and 271 hits on the laptop, which meant only
that the name appeared somewhere on each computer, e.g., an email,
an email address, or a document.

                                  34                                A-5783-13T1
the computers and monitored K.W.'s internet history although after

the second incident he never found any evidence that K.W. was

accessing child pornography.   In addition, K.W. promised defendant

he would not access child pornography again, and gave defendant

money to replace the computers.

     Defendant testified that in 2003 he threw out the old computer

and purchased a new one with money K.W. provided.    Thereafter, in

2008, he used K.W.'s money to purchase the laptop computer, which

was kept in the family room and "pretty much everyone used[;]"

however, he did not discard the desktop computer, which was kept

upstairs.   Instead, he chose to run Cyberscrub on the desktop

computer, in order to eliminate unwanted material while retaining

everything else.   Initially, he claimed to have run Cyberscrub in

2007 or 2008.   However, when confronted with his purchase record,

he conceded he did not purchase the program until 2010.

     K.W. testified that he used defendant's computers to view

child pornography and claimed he had "a sickness, an addiction"

to child pornography.    However, he testified he only viewed child

pornography maybe once a month, or three times per week, and

claimed he only began viewing it in 2006, and completely stopped

viewing it in 2009.     He denied having any preference for viewing

any particular sexual acts or body parts, downloading any photos

or emailing them, keeping a collection of child pornography, or

                                 35                         A-5783-13T1
trading it with collectors, and using the program Lime Wire.8                         He

also said he never went to any particular website, and only

accessed the child pornography through search engines. He recalled

some of the keywords found on the computers, and recalled viewing

some of the photos recovered from the laptop computer's hard drive.

      On the other hand, in 2011, K.W. denied to the Division that

the   child    pornography   belonged      to    him.      Moreover,      on     other

occasions, he indicated he only accessed child pornography twice,

once in the fall of 2003, and the second time in the fall of 2008.

He also claimed that in 2008 he viewed only Japanese comic book

style drawings depicting people engaged in sexual activity with

underage persons, but no pictures of live persons.

                                     II.

      Defendant filed a motion to suppress C.L.'s statement to

Taylor.    Following a N.J.R.E. 104 hearing, at which W.K., Stio,

and Taylor testified, the court issued a written opinion, finding

the   statement      trustworthy,    notwithstanding         the    gap    in       the

recording.     The court rejected defendant's argument that Taylor's

questioning     of   C.L.   was   "inept,       coercive   and     manipulative,"

stating:

                   The court disagrees with defendant's
              analysis of Taylor's interview of C.L. While
              she did employ leading questions, it is

8
    Defendant also denied using Lime Wire.

                                     36                                        A-5783-13T1
          apparent that such questions occurred only
          after the child made a disclosure, and that
          the leading questions were geared to clarify
          or to assist the child to specify the
          disclosure. The court finds the interview of
          . . . C.L., and her resulting statements were
          not the product of threats, bias, or
          misleading questions.    To the contrary, the
          court is satisfied that C.L. was able to
          articulate the alleged sexual conduct without
          prompting or suggestive questioning; that she
          was able to describe specific events; that she
          did not use words or phrases 'beyond her
          years,' but demonstrated her naivety to the
          sexual acts portrayed; that she was able to
          identify with clarity the parts of her anatomy
          and defendant's anatomy involved in the acts;
          that she was able to recall events, both as
          to time and place, although not with time-
          specificity due to her age.

               Therefore, based upon the totality of the
          circumstances, the court is satisfied that
          C.L.'s statement is trustworthy, and should
          therefore be admitted at trial, pursuant to
          [N.J.R.E. 803(c)(27)].

               The fact that this court finds C.L.'s
          statement    trustworthy   for   purposes   of
          admissibility at trial in no way reflects upon
          whether   or    not  the  incidents   actually
          occurred.     Her statements are subject to
          cross-examination at trial, as well as Stio's
          notes regarding the gap and Taylor's method
          of questioning the child. Whether or not the
          incidents actually occurred, is reserved
          solely for the jury's providence.

     On appeal, defendant contends in Point I that the court erred

in admitting C.L.'s videotaped statement to Taylor.   He argues the

statement was untrustworthy because: (1) twenty crucial minutes

of the statement, during which C.L. first made allegations of

                               37                           A-5783-13T1
sexual abuse, went unrecorded, and therefore there is no verbatim

record of what questions Taylor asked or what statements she made

to C.L., and no recording of the tone of Taylor's voice; (2) C.L.'s

failure to make any abuse allegations in the first half of the

statement, and her post-interview recantations of the sexual abuse

allegations, indicate her statements to Taylor were fabrications;

(3) the interview was excessively long for someone of C.L.'s young

age; and (4) Taylor's denial of C.L.'s request to see her mother,

just prior to using the anatomical dolls, "was clearly an abuse

of Taylor's ability to reward or punish C.L. for the child's

responses to Taylor's questions."        Only a few of these arguments

were raised before the trial judge.

     Defendant further argues the court compounded the error by

permitting the State to play the video twice on its direct case

and during summation, and allowing the jury to watch the video for

a fourth time during deliberations.       Defendant claims this enabled

the State to give undue weight to C.L.'s statement and effectively

prevented the jury from considering her sworn trial testimony and

other out-of-court statements denying defendant engaged in any

improper conduct.     Alternatively, for the first time on appeal,

defendant   argues   that   when   the   jury   viewed   the   tape    during

deliberations, "[a]t a minimum," C.L.'s trial testimony and her

interview with Reed should have been read back to the jury along

                                   38                                 A-5783-13T1
with her statement to Taylor.

      "[I]n     reviewing     a    trial    court's      evidential     ruling,        an

appellate court is limited to examining the decision for abuse of

discretion."         State    v.   Kuropchak,      221   N.J.    368,     385    (2015)

(citation omitted). Under that standard, "[c]onsiderable latitude

is   afforded    a    trial    court   in       determining     whether    to     admit

evidence," and "an appellate court should not substitute its own

judgment for that of the trial court, unless 'the trial court's

ruling was so wide of the mark that a manifest denial of justice

resulted.'"      Id. at 385-86 (alteration in original) (citations

omitted).

      Our review of a trial court's decision on a motion to suppress

is limited.      State v. Robinson, 200 N.J. 1, 15 (2009).                      As our

Supreme Court has held:

            Appellate review of a motion judge's factual
            findings in a suppression hearing is highly
            deferential.   We are obliged to uphold the
            motion judge's factual findings so long as
            sufficient credible evidence in the record
            supports   those   findings.   Those   factual
            findings are entitled to deference because the
            motion judge, unlike an appellate court, has
            the "opportunity to hear and see the witnesses
            and to have the 'feel' of the case, which a
            reviewing court cannot enjoy."

            [State v. Gonzales, 227 N.J. 77, 101 (2016)
            (citations omitted).]




                                           39                                   A-5783-13T1
We will "reverse only when the trial court's determination is 'so

clearly mistaken that the interests of justice demand intervention

and correction.'"     State v. Gamble, 218 N.J. 412, 425 (2014)

(citation omitted).    However, we owe no deference to the trial

court's   legal   conclusions   or    interpretations   of   the     legal

consequences flowing from established facts, and review questions

of law de novo.   State v. Watts, 223 N.J. 503, 516 (2015).

     N.J.R.E. 803(c)(27) provides as follows:

          A statement by a child under the age of 12
          relating to sexual misconduct committed with
          or against that child is admissible in a
          criminal . . . proceeding if (a) the proponent
          of the statement makes known to the adverse
          party an intention to offer the statement and
          the particulars of the statement at such time
          as to provide the adverse party with a fair
          opportunity to prepare to meet it; (b) the
          court finds, in a hearing conducted pursuant
          to [N.J.R.E.] 104(a), that on the basis of the
          time, content and circumstances of the
          statement there is a probability that the
          statement is trustworthy; and (c) either (i)
          the child testifies at the proceeding, or (ii)
          the child is unavailable as a witness and
          there   is    offered   admissible    evidence
          corroborating the act of sexual abuse;
          provided that no child whose statement is to
          be offered in evidence pursuant to this rule
          shall be disqualified to be a witness in such
          proceeding by virtue of the requirements of
          [N.J.R.E.] 601.

     Here, the court considered the evidence and relevant factors

in determining that C.L.'s interview was sufficiently trustworthy

to warrant admission under N.J.R.E. 803(c)(27), including the gap

                                 40                                A-5783-13T1
in the recording and the other arguments defendant raised.                  See

Idaho v. Wright, 497 U.S. 805, 821-22 (1990); State v. P.S., 202

N.J. 232, 248-54 (2010). On the evidence presented at the N.J.R.E.

104 hearing, we discern no reason to second-guess the court's

factual    findings,    and   defendant    has   not   shown   an   abuse     of

discretion in the court's evidentiary ruling.

     Regarding defendant's complaint about the number of times the

video was played to the jury, the record reflects the video was

played in full twice during the State's direct case, first during

Stio's testimony, and second during Taylor's testimony.             The court

inquired as to whether defense counsel had any objection to the

video being played twice, and defense counsel answered he did not.

     Thereafter, defense counsel used the video extensively when

cross-examining Stio and Taylor, as he was critical of the length

of the interview, Taylor's demeanor, her statements to C.L., the

nature of her questions, C.L.'s behavior during the interview, and

Taylor's denial of C.L.'s request to see her mother.9

     The   court   overruled    defense    counsel's    objection      to   the

prosecutor   using     two,   two-minute   clips   of   the    video    during

summation.     Defense counsel did not use the video during his



9
   This string of citations is not meant to reflect a complete
list of times defense counsel played the videos during cross-
examination.

                                    41                                 A-5783-13T1
summation; however, in attacking Taylor's credibility, he reviewed

the interview in detail with the jury, highlighting particular

questions and particular portions of the interview he argued were

problematic.

     During deliberations, the jury requested a playback of a

portion of the video.       The court discussed the request and its

proposed response with counsel.          During that discussion, defense

counsel did not object to the jury watching the video, or request

that the court require the jury to have a playback or readback of

any other testimony.   However, counsel objected to the jury having

the transcript of the video as an aid.

     Thereafter, the jury was brought to the courtroom, and the

judge inquired as to which video the jury wanted to watch, "the

Cora Taylor video or the Lisa Reed video," to which the jury

foreperson responded the "Cora Taylor video[.]"           The court then

inquired: "[I]s it the entire video that you want to see[,]" and

the foreperson responded: "We don't need the beginning, we would

like it maybe four or five minutes prior to when the tape goes out

and then, obviously we don't want to watch a blank tape for

[twenty] minutes, but then the end of the tape[.]" Finally, jurors

responded   affirmatively    when   the    court   inquired   whether   the

foreperson's response was "everybody's choice[.]"



                                    42                             A-5783-13T1
     The court then replayed the portion of the video the jury

requested, in open court, subject to the court's supervision.

After the playback, the court instructed the jury as follows:

          Members of the jury, you've requested a play
          back of the testimony of [C.L.] The recorded
          testimony has been played for you. In your
          deliberations you're instructed to consider
          all the evidence presented and not give undue
          weight to the testimony you heard and seen
          played back and now you can go back into the
          jury room and continue deliberations. Thank
          you.

     The jury then deliberated for another hour, at which time the

court adjourned for the day.       The next day the jury resumed its

deliberations.      The jury reached its verdict, which the court

accepted, and the court adjourned at 1:04 p.m.

     Since defendant did not object to the jury watching the video

twice during trial, or to the jury watching a portion of the video

for a third time during deliberations, we review those issues for

plain error, that is, whether the error was "clearly capable of

producing an unjust result[.]"          R. 2:10-2; State v. Weston, 222

N.J. 277, 294 (2015).    Defendant bears the burden of proving plain

error.   Weston, 222 N.J. at 295.

     Under the unique circumstances of this case, where there was

a   twenty-minute    break   in   the     video   due   to   the   recorder

malfunctioning, we find no plain error in the court's permitting

the jury to watch the video during the testimony of both Stio and

                                   43                               A-5783-13T1
Taylor.        Defendant's failure to object to this procedure, and

defense    counsel's         extensive          use   of    the      video      during       cross-

examination,         indicates       his       belief      that      repetition       and     close

analysis of the video would be helpful, not harmful, to defendant's

case,     as    it     would       reveal       misconduct           or    mistakes      on      the

investigators' part.

     There also was no error in the court allowing the prosecutor

to use two short clips from the video during summation.                                           The

prosecutor used those clips to focus the jury's attention on C.L.'s

statements      that       were    supportive         of    counts        in    the   indictment

alleging specific acts of sexual abuse.                           Thus, there was nothing

inappropriate in the prosecutor's use of the video.                               See State v.

R.B., 183 N.J. 308, 330 (2005) (stating that summations should be

limited to discussion of the evidence); State v. C.H., 264 N.J.

Super.    112,       134    (App.       Div.    1993)      (finding        no    error      in    the

prosecutor's commenting on evidence that showed sexual assault by

penetration).

     Regarding             the     jury's       review          of    the       video        during

deliberations,         the        law     provides         that       videotaped         pretrial

statements of witnesses are a special type of exhibit, akin to

trial    testimony.              Burr,    195    N.J.      at     134.         Therefore,        they

"require[] special consideration by a court overseeing a trial

that has reached the deliberation stage."                             Weston, 222 N.J. at

                                                44                                          A-5783-13T1
289.

       "[T]here is no per se rule against the replay of video

recordings during jury deliberations and . . . the decision to

replay a recording is vested in the discretion of the trial judge."

State v. A.R., 213 N.J. 542, 560 (2013).                    Indeed, absent some

unusual circumstances, a request by the jury to replay a videotaped

statement should be granted, State v. Miller, 205 N.J. 109, 119-

20 (2011), and the court "should honor a jury's specific request

to hear only limited parts" of a video.              Id. at 123 (noting that

when a limited playback of testimony is requested, court should

ensure    that     playback     includes      relevant      direct    and    cross-

examination).

       Nevertheless,        certain   procedures      should     be     followed.

Specifically,      in   order   to    avoid    the   jury    overemphasizing        a

particular segment of a video, or viewing a video out of context,

"a trial court should not permit a jury to have unrestricted access

during deliberations to the videotaped pretrial statements of

witnesses."      Weston, 222 N.J. at 289, 292-93.           Rather, any "replay

of a videotaped statement during deliberations should only be

conducted upon the jury's request, and after a determination that

the    jury's    concerns    cannot   be    addressed    with   a    readback      of

testimony."      Id. at 293.     In making that determination, the court

also should consider whether testimony from additional witnesses

                                       45                                   A-5783-13T1
should be replayed in order to provide context.     A.R., 213 N.J.

at 560.    Moreover, any replay "must be conducted in open court,

under the careful supervision of the trial judge."     Weston, 222

N.J. at 293.     Finally, "at the time the testimony is repeated,

judges should instruct jurors to consider all of the evidence

presented and not give undue weight to the testimony played back."

Miller, 205 N.J. at 109.

     Here, the court complied with the governing law to the extent

that it did not permit a playback of C.L.'s statement except upon

the jury's request, and it required the playback occur in open

court.    However, the court did not inquire of the jury whether it

would like a playback or read back of any trial testimony from

C.L. or another witness.

     Defendant argues it was plain error to not sua sponte provide

the jury with C.L.'s trial testimony and her interview with Reed,

along with her statement to Taylor.   However, the above-cited case

law did not require such an action, defendant did not request it,

and under the circumstances of this case, we perceive no error in

the failure to inquire about a playback or read back of additional

testimony.     See Weston, 222 N.J. at 294-300 (engaging in case-

specific inquiry when considering whether trial court committed

plain error in allowing jury unsupervised access to witnesses'

videotaped pretrial statements).

                                 46                         A-5783-13T1
     C.L.'s statement to Taylor accused defendant of sexual abuse.

Therefore, a read back of C.L.'s trial testimony or a playback of

her interview with Reed would not have provided the jury with the

information it requested.

     Furthermore, the defense was that Taylor pressured C.L. to

disclose abuse through her conduct of the interview.   The defense

also argued that C.L. was of such a young age she could not stay

focused during an interview exceeding twenty-five minutes.    To the

extent the jury was considering those arguments, none of that

information could be gleaned from a read back of the transcript

of C.L.'s videotaped statement to Taylor, nor from a replay of

C.L.'s trial testimony or her statement to Reed.   Cf., A.R., 213

N.J. at 561 (finding no error in allowing the jury unsupervised

access to video of witnesses' statements where defense counsel

invited the error by encouraging the jury to review video recorded

statements and urged the court to submit statements to the jury

during deliberations).

     We conclude there was no abuse of discretion in the court's

admission of C.L.'s pretrial statement to Taylor under N.J.R.E.

803(c)(27); no plain error in the court's allowing the video to

be played twice during trial; no error in the prosecutor's limited

use of the video during summation; and no plain error in the

court's handling of the jury's request for a replay of a portion

                               47                            A-5783-13T1
of the video during its deliberations.

                                III.

     Defendant contends in Point II that the court erred in barring

audio recordings made by M.L., and exclusion of the recordings

violated his right to due process and his right to confrontation.

We disagree.

     The court held a N.J.R.E. 104 hearing to determine the

admissibility of various audio recordings made by M.L.           M.L.

testified that the Family court ordered her and her children to

attend therapy sessions at the AHCH. On July 5, 2012, she recorded

a therapy session, where C.L. was also present.        She gave the

recording to defendant, who copied it onto a CD and prepared a

transcript.

     M.L. also testified she recorded a therapy session on December

27, 2012, where C.L. was also present.     She also recorded ten or

fifteen other therapy sessions, as well as her conversation with

Anthony D'Urso, Ph. D. in December 2011.    M.L. did not advise the

individuals that she was recording them.    She gave the recordings

to defendant.     At some point in 2012, M.L. advised the Family

court attorneys that she made the recordings, and gave them the

audiotapes.    She testified she made the recordings because she did

not feel comfortable with how the therapy was progressing and

believed the therapy was not being accurately reported to the

                                 48                          A-5783-13T1
court.

     M.L. testified that on several occasions at home, C.L. said

that W.K. told her what to say about defendant, although C.L. did

not give any details about what W.K. instructed her to say.           C.L.

first made such a statement about two months after defendant's

arrest.   A few months later, C.L. told M.L. about the incident

when she walked in on defendant masturbating.

     Based upon C.L.'s statements to her, as well as defendant

having passed a polygraph and a psychosexual test, M.L. believed

he was innocent, and W.K. was responsible for C.L.'s fabricated

accusations of sexual abuse.     M.L. stated she did not speak with

C.L. about what happened since the therapy session recorded on

December 27, 2012.    The only things C.L. said to her since then

was that she missed her father and wanted him to come home.

     In its oral and written opinions, the court set forth its

understanding that defendant's "application involves the interplay

between   the   various   statutory    privileges   which   protect   the

disclosure of therapeutic records . . . particularly in a Title

Nine case, against a defendant's Constitutional Rights of Due

Process insured by the Fifth Amendment, and his Sixth Amendment

Right of Confrontation in criminal proceedings."

     Reviewing the governing law and weighing the legal issues,

the court concluded that M.L. "had no authority to waive C.L.'s

                                  49                             A-5783-13T1
victim counselor privilege and disclose the conversations between

the child and her therapist to third persons" because she had an

interest in the outcome of the litigation.       Specifically, M.L.

believed W.K. told C.L. to fabricate the allegations of sexual

abuse, and "[s]he [was] convinced defendant [was] innocent of all

charges and want[ed] defendant reunited with her and the children."

The court further held that, even if M.L. had the right to waive

C.L.'s privilege, the overriding policy reasons which established

the confidentiality of Title Nine proceedings would defeat such a

waiver, which was not in the best interests of the child.

     Nevertheless,   in   considering   defendant's   rights   to   due

process and confrontation, the court held he could admit some

evidence of C.L.'s recantations during the July and December 2012

therapy sessions, but only through therapy progress notes, which

was "a less intrusive avenue than playing the recorded therapy

sessions. . . ."     Thus, the court issued a protective order

regarding all of M.L.'s recordings, such that they would remain

under seal with the court and defendant would not be permitted to

use them at trial, or take testimony from the AHCH therapists.

However, the court permitted defendant to present evidence of

C.L.'s alleged recantations of the sexual abuse allegations during

therapy through information from therapy progress reports.

     In addition, the court ruled that a thirty-two second, non-

                                50                             A-5783-13T1
confidential recording M.L. made of a conversation with C.L.,

either immediately before or after a therapy session, could be

used at trial.    The court noted that during this conversation,

C.L. could be heard crying while telling her mother she knew about

the recorder in her mother's pocket.

     After issuing this ruling, the court held another hearing on

these issues on September 9, 2013, at which it addressed how C.L.'s

alleged recantations could be introduced into evidence at trial,

i.e., either through a stipulation between the parties or limited

testimony from a therapist.       Thereafter, in a September 25, 2013

order, the court memorialized its above rulings and additionally

held that the therapy progress reports themselves could not be

admitted into evidence. The court also allowed for reconsideration

of its rulings based upon issues that might arise at trial.

     The court later issued a supplemental opinion, detailing the

contents of four therapy progress reports.       In addition, finding

there were no therapy progress reports for the July 5 and December

27, 2012, therapy sessions, the court ruled that defendant could

introduce   information   about   C.L.'s   recantations   during     those

sessions through testimony of the therapists in attendance, and

if those therapists were unavailable or denied any recantations

occurred, then defendant could renew his request to present M.L.'s

recordings to the jury.

                                   51                              A-5783-13T1
       At trial, C.L. testified on both direct and cross-examination

that she told both her mother and therapists that W.K. coerced her

into    making      the    abuse   allegations.             Moreover,       on     cross-

examination, defense counsel specifically asked C.L. about her

statements    at     the   July    and   December      2012       therapy    sessions.

Thereafter, defense counsel did not call M.L. or any therapists

to testify, or request admission of any of M.L.'s recordings or

therapy progress notes.

       On defendant's motion for a new trial, he argued the court

erred in excluding M.L.'s recordings of the therapy sessions.                            In

denying    the   motion,     the    court     noted    the    jury     heard       C.L.'s

recantations through her trial testimony, and M.L.'s recordings

of   the   therapy    sessions     would      have   been    of    little    value       to

defendant in light of the recording M.L. made of her conversation

with C.L., in which C.L. indicated she knew M.L. was recording the

conversation.

       Both   the     Federal      and   State       constitutions          protect       a

defendant's rights to due process and to confront the witnesses

against him.       U.S. Const. amends. V, VI, XIV; N.J. Const. art. 1,

¶¶ 1, 10; State v. Garron, 177 N.J. 147, 168-69 (2003).                          Notably,

however, the right of confrontation is not absolute.                         Sometimes

it must give way to accommodate competing interests, such as rules

of evidence and procedure, so long as application of those rules

                                         52                                       A-5783-13T1
does not deprive a defendant of his right to a fair trial. Chambers

v. Mississippi, 410 U.S. 284, 295 (1973); Garron, 177 N.J. at 169-

72.

       Here, the interests competing with defendant's rights of due

process and confrontation are the statutory confidentiality of

Title Nine proceedings, as well as the privilege that protects

victim-counselor therapy sessions.                 Specifically, under N.J.S.A.

9:6-8.10a, Division records are maintained subject to a "strict

confidentiality        requirement"        that     serves       as   "a   procedural

safeguard to protect victim children from unnecessary disclosure

of    his/her   abuse    which     may     cause    the    child      further    guilt,

vulnerability or humiliation."             N.J. Div. of Youth & Family Servs.

v. J.C., 399 N.J. Super. 444, 447 (Ch. Div. 2006).

       There    are     limited     exceptions        to     the      confidentiality

requirement, including that records may be produced to a court

"upon its finding that access to such records may be necessary for

determination of an issue before it[.]"               N.J.S.A. 9:6-8.10a(b)(6).

Under no circumstances, however, shall the Division "release any

information     that    would     likely    endanger       the     life,   safety,     or

physical or emotional well-being of a child . . . ."                         N.J.S.A.

9:6-8.10a. The statute states, in pertinent part:

            a.   All records of child abuse reports
            . . . all information obtained by the
            Department of Children and Families in

                                         53                                     A-5783-13T1
investigating such reports . . . and all
reports of findings forwarded to the child
abuse   registry  .    .  .   shall  be   kept
confidential and may be disclosed only under
the circumstances expressly authorized under
subsections b., c., d., e., f., and g. herein.
The department shall disclose information . .
. that is relevant to the purpose for which
the   information   is   required,   provided,
however, that nothing may be disclosed which
would likely endanger the life, safety, or
physical or emotional well-being of a child
or the life or safety of any other person or
which may compromise the integrity of a
department investigation or a civil or
criminal     investigation     or     judicial
proceeding. . . .

b.   The department may and upon written
request, shall release the records and reports
referred to in subsection a., or parts
thereof, . . . to:

     . . . .

(6) A court . . . upon its finding that access
to such records may be necessary for
determination of an issue before it, and such
records may be disclosed by the court . . .
in whole or in part to the law guardian,
attorney, or other appropriate person upon a
finding that such further disclosure is
necessary for determination of an issue before
the court . . . .;

     . . . .

Any individual, . . . court . . . or other
entity which receives from the department the
records and reports referred to in subsection
a., shall keep the records and reports, or
parts thereof, confidential and shall not
disclose the records and reports or parts
thereof except as authorized by law.


                     54                          A-5783-13T1
               . . . .

          The   department   shall  not   release   any
          information that would likely endanger the
          life, safety, or physical or emotional well-
          being of a child or the life or safety of any
          other person.

          [N.J.S.A. 9:6-8.10a (emphasis added).]

See also N.J.R.E. 515 (prohibiting disclosure of official State

information "(a) if disclosure is forbidden by or pursuant to any

Act . . . of this State, or (b) if the judge finds that disclosure

of the information in the action will be harmful to the interests

of the public").

     In addition, N.J.S.A. 2A:84A-22.13 and N.J.R.E. 517 codify

the victim-counselor privilege, such that "it is the public policy

of this State to extend a testimonial privilege encompassing the

contents of communications with a victim counselor and to render

immune from discovery or legal process the records of these

communications maintained by the counselor."   A person may waive

a privilege they hold. N.J.S.A. 2A:84A-29; N.J.R.E. 530. However,

a parent's ability to waive the victim-counselor privilege held

by their child is limited under N.J.S.A. 2A:84A-22.15 and N.J.R.E.

517(1), which set forth that:

          In any instance where the juvenile is, in the
          opinion of the judge, incapable of knowing
          consent, the parent or guardian of the
          juvenile may waive the privilege on behalf of
          the juvenile, provided that the parent or

                                55                         A-5783-13T1
              guardian is not the defendant and does not
              have a relationship with the defendant such
              that he has an interest in the outcome of the
              proceeding.

              [(Emphasis added).]

       As a general rule, evidentiary privileges are to be narrowly

construed.      State v. Szemple, 135 N.J. 406, 413 (1994).                    Since

they    may   undermine    the   administration        of   justice,   "they      are

accepted only to the extent that they outweigh the public interest

in the search for truth."         Id. at 413-14.

       In terms of case law, most relevant are Pennsylvania v.

Ritchie, 480 U.S. 39 (1987), and State v. L.J.P., 270 N.J. Super.

429 (App. Div. 1994).       In Ritchie, 480 U.S. at 54, the Court held

the State did not violate the Sixth Amendment's Confrontation

Clause by withholding a child protective services file, where

defense counsel was able to cross-examine his accuser.                  See also

State    v.   Nyhammer,    197   N.J.   383,       411-14   (2009)   (finding       no

Confrontation     Clause    violation        in   admitting   child    sex     abuse

victim's statement to police where victim testified at trial and

was subject to cross-examination).                However, the Court concluded

that in order to protect a defendant's due process rights, it may

be necessary for a court to review such protective services records

in camera, and order that any material information be disclosed.

Ritchie, 480 U.S. at 56-60.


                                        56                                   A-5783-13T1
     Similarly, in L.J.P., 270 N.J. Super. at 436-38, the defendant

appealed from his conviction of sexual assault and endangering the

welfare of a child, arguing the trial court erred in finding the

psychologist-patient      privilege    prevented   him   from   introducing

evidence, contained in Division reports already in his possession,

that the child victim had recanted her allegations of sexual abuse

during a conversation with her psychologist.

     Considering the issue, we noted that the psychologist-patient

privilege may be defeated if necessary to protect a defendant's

rights to a fair trial and to confront the witnesses against him.

Id. at 439-40.     However, in order to pierce the privilege, the

defendant must show: (1) a legitimate need for the protected

information; (2) that the information is relevant and material to

an issue before the court; and (3) no less intrusive source for

the information exists.      Id. at 440.

     We also noted that at trial a witness testified to the

victim's recantation, and the victim was also cross-examined about

the recantation.     However, the victim dismissed the recantation

"as the product of coercion and misguided hopes for a reunified

family."    Id. at 442.     Thus, we found the recantation allegedly

contained in Division reports "was not otherwise available to the

defense[,]" and its exclusion could not be viewed as harmless

error.     Ibid.   Accordingly, we reversed and remanded for a new

                                      57                            A-5783-13T1
trial, id. at 444, stating: "[T]he defendant's legitimate need for

critical evidence and his right to confront his accuser with her

repudiation of her allegations was far more compelling than the

interests of confidentiality."            Id. at 443.

     The present case is significantly different than Ritchie and

L.J.P.    Unlike in those cases, defendant did not seek Division

records   in   a   manner   permissible       under   the   law,    specifically

N.J.S.A. 9:6-8.10a(b)(6).          See N.J. Div. of Youth & Family Servs.

v. N.S., 412 N.J. Super. 593, 637-38 (App. Div. 2010) ("[T]he

mechanism      employed     by     our    Legislature       to     preserve   the

confidentiality of [the Division's] records and protect a victim's

privacy interests is to require judicial review of a party's

written request of the need for disclosure.").                     Instead, M.L.

surreptitiously     recorded       therapy    sessions      and    provided   the

recordings to her attorney and defendant, who then provided them

to his attorney, all in contravention of the law. These recordings

only came to the criminal court's attention when defendant sought

additional discovery and to admit the recordings into evidence at

trial.

     We cannot condone or encourage M.L.'s behavior, as it violates

the public policy set forth in the statutes and evidentiary rules

previously discussed.            Moreover, given M.L.'s relationship to

defendant and her belief that he was innocent of the charges, the

                                         58                              A-5783-13T1
court correctly ruled she could not waive C.L.'s victim-counselor

privilege.       Therefore,   in   its    rulings,    the     court    reasonably

attempted to avoid introduction of the surreptitious recordings

of therapy sessions and instead relied solely on Division records

or testimony from the therapists.

     Ultimately, however, no such evidence was necessary because,

unlike in L.J.P., C.L. recanted her allegations of abuse at trial.

She also testified that W.K. coerced her into making allegations

of abuse and told this to her therapists in the July and December

2012, therapy sessions, with defense counsel questioning her about

her statements during those therapy sessions.

     Therefore, unlike in L.J.P., defendant did not need M.L.'s

recordings at trial.        Through C.L.'s testimony, he got what he

wanted -- C.L.'s multiple recantations presented to the jury,

along   with   her    allegation   that    W.K.    was   the    source    of   her

statements to Taylor.10

     In   sum,       the   court   provided       defendant     with     relevant

information from the Division's records, and defendant had a full



10
    Defendant argues he should have been permitted to use the
recorded therapy sessions "to confront the State's witnesses."
However, the only State's witness he could have confronted was
C.L., in order to defuse her allegations of sexual abuse.     No
other State's witnesses appeared on the recordings or had any
connection to C.L. at the time the recordings were made in 2012,
two years after defendant's arrest.

                                     59                                   A-5783-13T1
and   fair     opportunity   to   cross-examine        C.L.   and   explore   the

recantations with her, even without the recordings.                   Therefore,

there    was    no   violation    of   his    rights    to    due   process   and

confrontation.       Ritchie, 480 U.S. at 54, 56-60; Nyhammer, 197 N.J.

at 411-14.      Moreover, under the circumstances presented, C.L.'s

prior consistent statements to her therapists would not have been

admissible under the Rules of Evidence. See N.J.R.E. 607; N.J.R.E.

803(a)(2); Neno v. Clinton, 167 N.J. 573, 580 (2001).

      Finally, as the court cogently noted on defendant's post-

trial motion, there were risks associated with introduction of the

therapy recordings at trial.                Specifically, if defendant had

renewed his request for introduction of the July 5 and December

27, 2012 recordings, then the prosecution likely would have sought

introduction of the recording of C.L.'s conversation with M.L.,

in which C.L. tearfully told her mother she knew she was being

recorded. Introduction of that mother-daughter conversation would

have seriously diluted the value of the July 5 and December 27,

2012 recordings, and supported the State's argument that C.L.'s

family influenced her to recant her accusations.                    Indeed, that

strategic risk-benefit analysis is the most likely explanation as

to why, once C.L. recanted at trial, defense counsel did not renew

his motion to introduce the recordings, as the court permitted him

to do.

                                       60                                A-5783-13T1
     As for the recordings of M.L.'s own therapy sessions, which

defendant argues for the first time on appeal should have been

ruled admissible at trial, defendant has made no showing those

recordings would have affected the outcome of the case.            R. 2:10-

2.   Accordingly, we find no abuse of discretion in the court's

evidentiary ruling with respect to M.L.'s surreptitious recordings

of confidential therapy sessions.

                                       IV.

     Defendant contends in Point III that the court erred in

denying his motion for a mistrial or a continuance upon learning

the State did not produce discovery from W.K.'s cellphone until

after   trial   began,   since   the    cellphone   contained   significant

impeachment information about W.K.

     As set forth in greater detail below, defendant did not move

for a mistrial or a continuance based on late discovery of the

information found on W.K.'s cellphone.         Rather, he moved only for

admission of certain photos and text messages exchanged between

W.K. and her boyfriend, which the court found irrelevant and

therefore inadmissible under N.J.R.E. 401.

     At trial, the prosecutor belatedly produced digital discovery

of the contents of W.K.'s cellphone.          The court held a N.J.R.E.

104 hearing to determine whether evidence of "sexting" between

W.K. and her boyfriend was admissible.              At the hearing, W.K.

                                       61                           A-5783-13T1
testified that she used the cellphone while working for defendant's

family, and gave it to the police for analysis on October 8, 2010.

     W.K. testified that on September 29 and 30, 2010, her then-

boyfriend sent her three photos of his penis, including two with

semen on it.   Also on September 30, 2010, she sent her boyfriend

a photo of herself posing in underwear in defendant's bathroom.

She explained she took the photo while in the bathroom, with the

door locked. The cellphone also contained other texted photographs

and W.K. explained the messages were a form of entertainment for

them.

     W.K. testified that her cellphone was always in her pocket

or her purse, and she knew of only one occasion when E.L. accessed

it in order to answer a call from his father when W.K. had left

the children in the car for two minutes while she dropped off some

insurance documents. However, that incident occurred in the summer

of 2010, before the photos at issue were taken.

     In terms of accessing the cellphone, W.K. testified that an

incoming phone call could be answered while the cellphone was

locked by simply pressing the green headphone button.     However,

in order to access the entire phone, the user had to press both

the send button and the star button at the same time.       If the

cellphone was unlocked in that manner, the text messages could

then be accessed by opening the menu and selecting messages.       To

                               62                           A-5783-13T1
her knowledge, neither C.L. nor E.L. had ever seen the photos at

issue.    She never showed them the photos, and never saw them

looking at the photos.

     The court barred the photos and text messages from W.K.'s

cellphone under N.J.R.E. 401 because there was no evidence that

C.L. ever saw them and nothing showing the photos and text messages

were relevant to W.K.'s motives.     However, the court permitted

defendant to renew his application if other evidence came to light

that made this information relevant.

     When trial resumed, defense counsel questioned W.K. about

text messages that showed she and her boyfriend were arguing on

October 6, 2010, and she needed money for a deposit on a new

apartment.   Counsel also suggested that W.K.'s nanny job was in

jeopardy, although she denied knowing it was.   Thereafter, defense

counsel renewed his request to admit the photos and text messages.

Counsel argued the photos were relevant to establish W.K.'s motive

to coerce C.L. into accusing defendant of sexual abuse because

W.K. needed money and was afraid of losing her job.      The court

denied the motion under N.J.R.E. 401, for the same reasons it

previously expressed.

     Defendant raised this evidentiary issue on his post-trial

motion.   In denying the motion, the court declined to address the

contents of W.K.'s cellphone, other than to note the "issue was

                                63                          A-5783-13T1
fully developed at a [N.J.R.E.] 104 hearing."

     As previously discussed, we review evidentiary rulings for

an abuse of discretion.      Kuropchak, 221 N.J. at 385.         We review

motions for a mistrial or a continuance abuse of discretion. State

v. Smith, 224 N.J. 36, 47 (2016).

     Whether a mistrial is required will depend upon "the unique

circumstances of the case." Ibid.          If there is a reasonable

alternative to a mistrial, such as "a curative instruction, a

short adjournment or continuance, or some other remedy," then

granting a mistrial would constitute an abuse of discretion.

Ibid.

     Depending upon the facts of the case, late discovery may form

the basis for grant of a continuance or a mistrial.

          Late discovery can cause unfair surprise and
          raise due process concerns.      When a party
          fails to comply with its obligations, the
          discovery rule expressly states that the court
          may "grant a continuance or delay during
          trial" or "enter such other order as it deems
          appropriate."    A court's failure to take
          appropriate action to remedy a discovery
          violation can implicate the defendant's right
          to a fair trial.

          [Id. at 48 (citations omitted).]

     Here, because there was no basis for concluding that C.L.

ever saw the photos on W.K.'s cellphone, the court did not err in

concluding   they   were   irrelevant   under   N.J.R.E.   401    and   not


                                  64                               A-5783-13T1
exculpatory of defendant.         Moreover, the photos did not depict the

sexual acts C.L. alleged defendant committed during her interview

with Taylor.    Thus, there was nothing tying the photos on M.L.'s

cellphone to C.L.'s disclosures of sexual abuse.          See N.J.R.E. 401

("'Relevant evidence' means evidence having a tendency in reason

to prove or disprove any fact of consequence to the determination

of the action."); Burr, 195 N.J. at 126-27.

     The photos were produced to defendant after C.L. testified.

However, C.L. never mentioned any photos in her pretrial statements

or trial testimony.        Had defendant wanted to explore the photos

issue with C.L., he could have requested that she testify at the

N.J.R.E. 104 hearing, but did not do so.

     Also contrary to defendant's argument, the photos did not

constitute impeachment evidence with respect to W.K. because they

did not constitute extrinsic evidence relevant to the issue of her

credibility.    N.J.R.E. 607; State v. Hockett, 443 N.J. Super. 605,

615-16 (App. Div. 2016).          Introduction of the photos would have

served only to distract the jury from the issues presented, that

is, whether defendant committed the criminal acts alleged in the

indictment, by presenting it with salacious details of W.K.'s

consensual, adult sexual relationship with her boyfriend, none of

which   was   known   to   C.L.     Accordingly,   we   find   no   abuse   of

discretion in the court's evidentiary ruling, excluding the photos

                                      65                             A-5783-13T1
and text messages from W.K.'s cellphone, and thus no plain error

in the court not sua sponte granting a mistrial or a continuance

based upon the State's late production of discovery.

                                V.

     Defendant contends for the first time on appeal in Point IV

that the court erred in failing to instruct the jurors fully and

adequately concerning their avoiding information from outside of

the courtroom and voir dire the jurors upon their returning to the

courtroom for the trial more than one month after the jury had

been selected.   This contention lacks merit.

     During jury selection in December 2013, prospective jurors

were asked whether they had any knowledge of the case or anyone

involved in the case. The court also admonished prospective jurors

to not discuss the case with anyone and to not do any research

regarding the case.   Once the jury was empaneled, the court gave

a more detailed instruction, stating:

               It is extremely important that you do not
          discuss the case amongst yourselves.       You
          don't discuss it at home with your families
          or friends. Don't go online. Don't use any
          Internet sites or . . . do any research of us,
          of the defendant, of the attorneys.       And,
          . . . again, . . . don't go on any online
          sites to look for any of us, and particularly
          the three of us -- the attorneys and myself
          and the defendant, or don't discuss the law
          or try to find out what the law is all about
          or the facts, anything like that.


                               66                          A-5783-13T1
                And the reason I say that is obvious.
           You haven't heard . . . anything yet. But,
           also, understand that if there's any outside
           influence it will taint this trial completely.

                And, . . . unfortunately it's happened
           before where we've been through a trial two
           or three weeks and somebody -- one of the
           members of the jury did some outside research
           or researched about . . . information about
           one of the parties and that got circulated and
           everybody wasted their time and we had to
           start all over. Not with that jury, because
           that jury had to be discharged.     Not happy
           because they had to spend time out of their
           lives.

                So, it is critically important that
           . . . your deliberations are based solely on
           what happens inside this Courtroom, without
           any interference from anybody.     And don't
           discuss, as I said, the case with family or
           friends.   You really don't know anything.
           What you have are only allegations. You know
           nothing else about that.

                In time you will hear all the facts.
           You'll hear argument of counsel. You'll be
           instructed on the law from me and then you
           guys can talk amongst yourselves.

Compare   with   Model      Jury   Charges     (Criminal),   "Preliminary

Instructions to the Jury" (May 12, 2014).

     Trial reconvened in January 2014.          Throughout the trial the

court admonished the jurors to avoid outside information about the

case,   including   media    coverage    and   independent   research    or

discussions with other jurors or family members or friends.              In

the final charge, the court also instructed the jury that its


                                    67                            A-5783-13T1
verdict must be based solely upon the evidence produced at trial.

       Here, there is no basis whatsoever to conclude the jury was

tainted by outside influences.           We must presume that the jurors

followed the court's instructions to avoid outside sources of

information, State v. Ross, 218 N.J. 130, 152 (2014) because there

is nothing in the record suggesting otherwise.                     Defendant was

arrested   in   2010,    and    the   trial   did    not   occur    until     2014.

Defendant produced no evidence this trial received extensive news

coverage or that the jury was tainted by such coverage.

       Moreover, the jurors in this case were diligent about their

obligations.     In another instance, they advised the court of a

juror's    misconduct    (prematurely       discussing     his   belief      as    to

defendant's guilt or innocence), which resulted in that juror

being excused.    Therefore, it is reasonable to conclude the jurors

also would have informed the court if it appeared a juror was

tainted by outside information.         We find no error, let alone plain

error in the court's failure to sua sponte voir dire the jury

regarding that issue.

                                      VI.

       Defendant contends in Point V that the court erred in denying

his motion to sever the sexual assault charges (counts one through

six)    from    the     child    pornography        and    tampering/attempted

destruction of evidence charges (counts seven and eight).                    Before

                                       68                                   A-5783-13T1
trial, he moved to sever counts seven and eight from the rest of

the indictment. In a written opinion, the court denied the motion,

stating:

                 In this case, the Cofield[11] factors weigh
            in favor of the State such that the child
            pornography and destruction of evidence
            charges should not be severed from the sexual
            assault charges.

                 Defendant argues that the sexual assault
            charges have nothing in common, either in fact
            or by way of proof, with the child pornography
            and destruction of evidence charges.       The
            court disagrees, as these allegations are
            intertwined and there is a sufficient nexus
            to each other to justify joinder. [State v.
            Morton, 155 N.J. 383, 451 (1998); State v.
            Chenique-Puey, 145 N.J. 334 (1996)].      C.L.
            stated that defendant was "texting and
            watching TV" while performing the alleged
            sexual conduct. The two separate charges are
            similar in kind to each other and occurred
            within a reasonably close time from each
            other. Moreover, the alleged destruction of
            evidence demonstrates defendant's state of
            mind and intent relative to any charges
            pertaining to deviant sexual conduct. While
            the evidence of one crime vis a vis the other
            crime is prejudicial, such prejudice does not
            outweigh its probative value.

                 The court also agrees with the State's
            position that the evidence between the two
            allegations of sexual assault and child
            pornography/destruction    of   evidence    is
            "intrinsic" to each other. As set forth in
            [State v. Rose, 206 N.J. 141, 181-82 (2011)
            (citing United State v. Green, 617 F.3d 233
            (3d   Cir.   2010)),]   evidence    which   is
            intrinsically intertwined with the other crime

11
     State v. Cofield, 127 N.J. 328 (1992).

                                  69                           A-5783-13T1
           charged, provides a background to the events,
           or "completes the story" is such intrinsic
           evidence.

     In another pretrial motion, defendant renewed his request for

severance, which the court denied for the reasons previously

stated.   During trial, defendant again moved for severance of the

child pornography charges, and the court denied the motion for the

reasons previously stated, also noting C.L.'s trial testimony that

she observed defendant masturbating while watching something on

the laptop computer.

     Rule 3:7-6 allows for two or more offenses to be charged

together in the same indictment "if the offenses charged are of

the same or similar character or are based on the same act or

transaction or on 2 or more acts or transactions connected together

or constituting parts of a common scheme or plan."      Under Rule

3:15-1 (emphasis added):

           (a) Permissible Joinder. The court may order
           2 or more indictments . . . tried together if
           the offenses . . . could have been joined in
           a single indictment or accusation. . . .

           (b) Mandatory Joinder.     Except as provided
           by [Rule] 3:15-2(b), a defendant shall not be
           subject to separate trials for multiple
           criminal offenses based on the same conduct
           or arising from the same episode, if such
           offenses   are  known   to   the   appropriate
           prosecuting officer at the time of the
           commencement of the first trial and are within
           the jurisdiction and venue of a single court.


                                70                          A-5783-13T1
Finally, under Rule 3:15-2(b), if for any "reason it appears that

a   defendant   or    the    State      is    prejudiced   by   a   permissible    or

mandatory joinder of offenses . . . in an indictment . . . the

court may order an election or separate trials of counts[.]"

      We review a court's ruling on a severance motion for abuse

of discretion.       Chenique-Puey, 145 N.J. at 341.                In ruling on a

motion to sever, the court should consider the potential harm to

defendant, as well as the need for judicial economy and expediency.

Coruzzi, 189 N.J. Super. at 297-98. The key to determining whether

joinder is prejudicial to a defendant is whether, if the crimes

were tried separately, evidence of the severed offenses would be

admissible under N.J.R.E. 404(b) in trial of the remaining charges.

Chenique-Puey,       145    N.J.   at    341.      "If   the    evidence   would   be

admissible at both trials, then the trial court may consolidate

the charges because 'a defendant will not suffer any more prejudice

in a joint trial than he would in separate trials.'"                          Ibid.

(quoting Coruzzi, 189 N.J. Super. at 299).

      N.J.R.E. 404(b) provides, in pertinent part, that

           evidence of other crimes, wrongs, or acts is
           not admissible to prove the disposition of a
           person in order to show that such person acted
           in conformity therewith.    Such evidence may
           be admitted for other purposes, such as proof
           of motive, opportunity, intent, preparation,
           plan, knowledge, identity or absence of
           mistake or accident when such matters are
           relevant to a material issue in dispute.

                                             71                             A-5783-13T1
A four-pronged test is used to determine the admissibility of

evidence under the rule:

          1.   The evidence of the other crime must be
          admissible as relevant to a material issue;

          2.   It must be similar in kind and reasonably
          close in time to the offense charged;

          3.   The evidence of the other crime must be
          clear and convincing; and

          4.   The probative value of the evidence must
          not be outweighed by its apparent prejudice.

          [Cofield, 127 N.J. at 338 (quoting Abraham P.
          Ordover, Balancing the Presumption of Guilt
          and Innocence: Rules 404(b), 608(b), and
          609(a), 38 Emory L.J. 135, 160 (1989)).]

     The second prong of the test is not found in N.J.R.E. 404(b).

Therefore, it "need not receive universal application in Rule

404(b) disputes."       State v. Williams, 190 N.J. 114, 131 (2007).

"The fourth prong, whether the probative value of the evidence is

outweighed   by   its   apparent   prejudice,   is   generally   the   most

difficult part of the test."       State v. Barden, 195 N.J. 375, 389

(2008).

     Under the facts presented, the court did not abuse its

discretion in denying defendant's motions to sever the child

pornography and tampering/attempted destruction of evidence counts

from the sexual assault counts.       As the court noted, these crimes

were inextricably intertwined and intrinsic to one another, in


                                    72                             A-5783-13T1
that C.L. stated defendant was texting and watching television

while he sexually abused her, suggesting he was using the laptop

computer at the time.      C.L. also testified to observing defendant

masturbate while he was watching a movie on the laptop, and

defendant attempted to destroy the child pornography on the laptop

just minutes after M.L. called him from the AHCH, and minutes

before the police arrived at his home to arrest him on the sexual

assault charges.     Thus, the court properly denied the severance

motion because there was no way to tell the story of his arrest

for sexual assault without also addressing the child pornography

found in his possession at the time of his arrest, as well as his

attempted destruction of the child pornography. See State v.

Gorthy, 226 N.J. 516, 539 (2016).

     Furthermore, performing an analysis under N.J.R.E. 404(b),

the court reasonably concluded that all four prongs of the Cofield

test were established: (1) the child pornography crimes were

relevant   to   material   issues   regarding    the   sexual   assaults,

including defendant's intent and state of mind; (2) the child

pornography crimes were similar in kind and reasonably close in

time to the sexual assault offenses in that defendant possessed

the pornography and attempted to destroy it near the time of his

arrest   for    sexual   assault;   (3)   the   evidence   of   the     child

pornography crimes was clear and convincing and supported by expert

                                    73                                A-5783-13T1
forensic analysis of defendant's computers; and (4) the probative

value of the evidence did not outweigh its apparent prejudice.

     We acknowledge the child pornography evidence was prejudicial

to defendant.    R. 3:15-2(b).          However, the evidence was not

prejudicial in the sense that N.J.R.E. 404(b) proscribes, i.e.,

that it would focus the jurors' attention on defendant's criminal

character and divert their attention from their duty to consider

only the crimes charged.      See, e.g., Williams, 190 N.J. at 132.

To   the   contrary,   as    the   court      found,   the    evidence     of

tampering/attempted    destruction      of   the   child   pornography   was

relevant to defendant's state of mind, i.e., his consciousness of

guilt for the sexual assaults.          See id. at 125-34 (recognizing

relevance of post-crime conduct to defendant's consciousness of

guilt, particularly attempts to cover up crime).

     As well, the jury could have considered the child pornography

evidence with respect to defendant's motive, intent, and state of

mind with respect to the sexual assault charges, because it

demonstrated his sexual interest in children, which he denied at

trial, and because it contradicted his claim that he would not

have committed the alleged crimes because he would never hurt his

daughter or any child.      See Covell, 157 N.J. at 561, 566-71.

     Finally, it is significant that in summation, defense counsel

stated the State wanted the jurors "to believe that because there's

                                   74                               A-5783-13T1
. . . child porn on there that he must be a child abuser."       The

court sustained the State's objection and instructed the jury that

the State did not want the jurors to make any such presumption,

and the law required them to consider each charge separately.      In

the main charge, the court also instructed the jurors in greater

detail on their obligation to separately consider each alleged

crime. We conclude there was no abuse of discretion in the court's

denial of defendant's motions to sever.

                               VII.

     Defendant contends in Point VI that the court erred in denying

his motion to dismiss the indictment based upon the State's failure

to present the grand jury with exculpatory evidence, namely,

"C.L.'s repeated statements to investigators and professionals

denying that [defendant] had engaged in any improper conduct."

Defendant made a pretrial motion to dismiss the indictment, but

it does not appear he raised this argument.    At most, he argued

"that C.L. gave 'many inconsistent statements' in her statement

concerning the alleged sexual assaults."     The court denied the

motion, finding that:

          inconsistent statements do not rise to the
          level of "clearly exculpatory," to result in
          a dismissal of the indictment.           Those
          statements, if inconsistent, are ripe for
          cross-examination at trial and preserve
          defendant's    Sixth    Amendment  right    of
          confrontation.       Resolutions  of  factual

                               75                           A-5783-13T1
          disputes are not the province of the grand
          jury.   [State v. Hogan, 144 N.J. 216, 235
          (1996).]

     Also as relates to this issue, it is relevant that the grand

jury presentation occurred on March 23, 2011.       C.L.'s statement

to Reed was taken a few months earlier, on November 30, 2010.

However, the record does not indicate when the defense provided

that statement to the State. Moreover, C.L.'s alleged recantations

in therapy sessions occurred on July 5 and December 27, 2012,

after the grand jury presentation.

     We review motions to dismiss an indictment for abuse of

discretion. Id. at 229.   We discern no abuse of discretion here.

     The grand jury is "an accusatory and not an adjudicative

body."   Id. at 235.   Its duty is to determine whether the State

has presented a prima facie case that a crime has been committed,

and the defendant committed it.      Id. at 228.

     The prosecutor must present to a grand jury any evidence in

its possession that directly negates the defendant's guilt and is

clearly exculpatory.   Id. at 236.    However, in considering whether

the prosecutor erred in not presenting such evidence, courts must

give "due regard to the prosecutor's own evaluation of whether the

evidence in question is 'clearly exculpatory.'" Id. at 238. Thus,

it is anticipated that "only in the exceptional case will a

prosecutor's failure to present exculpatory evidence to a grand

                                76                            A-5783-13T1
jury constitute grounds for challenging an indictment."                     Id. at

239.

       Recantations      by   the    victim    are   not    viewed   as    clearly

exculpatory.       Id. at 239.         Rather, they present questions of

credibility to be resolved by a petit jury.                Id. at 239-40.     Thus,

even assuming the State was aware of C.L.'s recantations before

presenting evidence to the grand jury, which defendant has not

established, "[t]he recantation did not affect the State's prima

facie case of guilt against defendant, and thus the prosecutor did

not commit misconduct in not revealing the recantation to the

grand jury."    Id. at 240.         Moreover, the petit jury considered all

of C.L.'s statements at trial, along with her trial testimony, and

determined her recantations were not credible.                 United States v.

Mechanik, 475 U.S. 66, 70 (1986); State v. Cook, 330 N.J. Super.

395, 411 (App. Div. 2000).             Accordingly, we affirm the court's

denial of defendant's motion to dismiss the indictment.

                                       VIII.

       Defendant contends in Point VII that the court erred by

denying his motion for judgment of acquittal, or alternatively, a

new trial.     He argues the evidence was insufficient to sustain a

guilty   verdict    on    all   charges,       and   alternatively,       that   the

cumulative trial errors previously discussed deprived him of a

fair trial.    Considering defendant's post-trial motions, the court

                                        77                                  A-5783-13T1
rejected his complaints about various evidentiary rulings, and

concluded that the evidence at trial supported the jury's verdict.

      A motion for judgment of acquittal under Rule 3:18-1 should

be   granted   "if   the   evidence    is   insufficient   to   warrant    a

conviction."

           [T]he question the trial judge must determine
           is whether, viewing the State's evidence in
           its entirety, be that evidence direct or
           circumstantial, and giving the State the
           benefit of all its favorable testimony as well
           as all of the favorable inferences which
           reasonably could be drawn therefrom, a
           reasonable jury could find guilt of the charge
           beyond a reasonable doubt.

           [State v. Reyes, 50 N.J. 454, 458-59 (1967).]

      A motion for a new trial may be granted "if required in the

interest of justice."       R. 3:20-1.      "The trial judge shall not,

however, set aside the verdict of the jury as against the weight

of the evidence unless, having given due regard to the opportunity

of the jury to pass upon the credibility of the witnesses, it

clearly and convincingly appears that there was a manifest denial

of justice under the law."     Ibid.; R. 3:20-1; State v. Perez, 177

N.J. 540, 555 (2003).      There is no manifest denial of justice if

the jury rationally could have found defendant's guilt beyond a

reasonable doubt.     State v. Jackson, 211 N.J. 394, 413-14 (2012).

      We agree with the court that since the evidence supported the

jury's verdict on each charge of the indictment, defendant was not

                                      78                           A-5783-13T1
entitled to a judgment of acquittal or a new trial based upon the

weight of the evidence.       In addition, we find no merit to his

claim that he was deprived of a fair trial due to cumulative error,

State v. Jenewicz, 193 N.J. 440, 473-74 (2008), and affirm the

denial of his post-trial motion for judgment of acquittal or,

alternatively, a new trial.

                                  IX.

      Defendant challenges his sentence in Point VIII.        He argues

the sentence is draconian and unjust.

      In issuing its sentence as to counts one, two, three, and

four, the court found aggravating factors two, N.J.S.A. 2C:44-

1(a)(2) (the gravity and seriousness of harm inflicted on the

victim, including that the victim was particularly vulnerable to

extreme   youth),   three,   N.J.S.A.   2C:44-1(a)(3)   (risk   of   re-

offense), four, N.J.S.A. 2C:44-1(a)(4) (defendant took advantage

of a position of trust or confidence to commit the offense), and

nine, N.J.S.A. 2C:44-1(a)(9) (the need to deter).          With respect

to counts five, six, seven, and eight, the court found only

aggravating factors three and nine.

      The court found mitigating factors seven, N.J.S.A. 2C:44-

1(b)(7) (defendant has no history of prior delinquency or criminal

activity, noting as well defendant's years of military service),

and   eleven,   N.J.S.A.   2C:44-1(b)(11)   (defendant's   imprisonment

                                  79                            A-5783-13T1
would entail excessive hardship to his dependents, albeit self-

imposed).      As to all counts, the court found the aggravating

factors outweighed the mitigating factors.             Nevertheless, the

court issued only mid- or low-range sentences.

     Specifically, as to count one (first-degree aggravated sexual

assault   of   a   victim   less   than   thirteen   years    old),   with    a

sentencing range of ten-to-twenty years, N.J.S.A. 2C:43-6(a)(1),

the court sentenced defendant to fifteen years.              As to count two

(second-degree sexual assault of a victim less than thirteen years

old), with a sentencing range of five-to-ten years, N.J.S.A. 2C:43-

6(a)(2), the court sentenced defendant to seven years, consecutive

to count one, since it was different in nature.

     As to counts three (second-degree sexual assault of a victim

less than thirteen years old), four (second-degree sexual assault

of a victim less than thirteen years old), and five (second-degree

endangering the welfare of a child), the court sentenced defendant

to terms of seven years, concurrent to count two, since the crimes

were similar in nature.

     As to count six (third-degree hindering prosecution), with a

sentencing range of three-to-five years, N.J.S.A. 2C:43-6(a)(3),

the court sentenced defendant to a term of three years, consecutive

to count counts one and two, because it was independent of the

sexual assault offenses.

                                     80                               A-5783-13T1
      As to count seven (fourth-degree endangering the welfare of

a child by possessing child pornography), with a sentencing range

of   up   to    eighteen   months,   N.J.S.A.   2C:43-6(a)(4),   the     court

sentenced defendant to a term of one year, consecutive to the

other terms, because it was a completely different offense from

the sexual assault and hindering offenses.

      Finally, as to count eight (fourth-degree tampering with

evidence by attempting to delete the child pornography), the court

sentenced defendant to a term of one year, concurrent to count

seven, since the two offenses occurred similar in time and had

similar objectives.

      Regarding each of the consecutive terms, the court made

findings consistent with State v. Yarbough, 100 N.J. 627, 633-34

(1985).    Finally, the court made findings that Megan's Law, parole

supervision for life, and NERA applied to certain counts.                Thus,

the aggregate sentence imposed was twenty-six years, with twenty-

two years subject to NERA.

      We review a court's sentencing decision under an abuse of

discretion standard.        State v. Fuentes, 217 N.J. 57, 70 (2014).

As directed by the Court, we must determine whether:

               (1) the sentencing guidelines were violated;
               (2) the aggravating and mitigating factors
               found by the sentencing court were not based
               upon competent and credible evidence in the
               record; or (3) "the application of the

                                      81                               A-5783-13T1
          guidelines to the facts of [the] case makes
          the sentence clearly unreasonable so as to
          shock the judicial conscience."

          [Ibid. (alteration in original) (quoting State
          v. Roth, 95 N.J. 334, 364-65 (1984)).]

     We have considered defendant's contention in light of the

record and applicable legal principles and conclude it is without

sufficient merit to warrant discussion in a written opinion.      R.

2:11-3(e)(2).    We affirm substantially for the reasons the court

expressed at sentencing.   We are satisfied that the court did not

violate the sentencing guidelines and the record amply supports

its findings on aggravating and mitigating factors.   The sentence

is clearly reasonable and does not shock our judicial conscience.

     Affirmed.




                                82                         A-5783-13T1